Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

to

CREDIT AND GUARANTY AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is made
as of January 17, 2019, by and among WAITR INC., a Delaware corporation (the
“Borrower”), WAITR INTERMEDIATE HOLDINGS, LLC, a Delaware limited liability
company (“Holdings”), LUXOR CAPITAL, LLC, as a Lender (as hereinafter defined)
and LUXOR CAPITAL GROUP, LP, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”) for the Lenders.

WHEREAS, Borrower, Holdings, Administrative Agent, and the lenders from time to
time party thereto (the “Lenders”) are parties to that certain Credit and
Guaranty Agreement dated as of November 15, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Existing Credit Agreement”; and the Existing Credit Agreement, as amended by
this Amendment being referred to herein as the “Amended Credit Agreement”).

WHEREAS, Borrower has informed Administrative Agent and Lenders that Waitr
Holdings Inc., a Delaware corporation (“Parent”), has entered into that certain
Agreement and Plan of Merger dated as of December 11, 2018, by and among Parent,
Wingtip Merger Sub, Inc., a Delaware corporation (“Merger Sub”), and
BiteSquad.com, LLC, a Minnesota limited liability company (“Target
(BiteSquad)”), substantially in the form attached hereto as Exhibit A (the
“Amendment No. 1 Acquisition Agreement”), together with such other documents,
instruments and agreements executed and delivered in connection therewith or
otherwise relating thereto, whereby Target (BiteSquad) will merge with and into
Merger Sub, a wholly-owned direct Subsidiary of Holdings, with Target
(BiteSquad) as the surviving entity (the “Amendment No. 1 Acquisition”), in
exchange for the consideration set forth in the Amendment No. 1 Acquisition
Agreement.

WHEREAS, Borrower has requested that Lenders amend the Existing Credit Agreement
so as to effectuate the amendments contemplated by Section 2 hereof and make an
additional term loan (the “Amendment No. 1 Term Loan”) to Borrower in an
aggregate principal amount equal to the amount set forth opposite such Lender’s
name on Schedule 1 attached hereto (each such amount, an “Amendment No. 1 Term
Loan Amount”), the proceeds of which will be used, inter alia, by Borrower
(i) to fund a portion of the consideration and to pay fees and expenses in
connection with the closing of the Amendment No. 1 Acquisition and Amendment
No. 1 and (ii) to finance the working capital needs and other general corporate
purposes of Borrower (including Permitted Acquisitions).

WHEREAS, Borrower, Holdings, Administrative Agent, and Lenders have agreed to
such amendments and the making of such Amendment No. 1 Term Loan upon and
subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, Holdings,
Administrative Agent, and Lenders hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the respective meanings assigned to such terms in the Amended
Credit Agreement.

SECTION 2.



--------------------------------------------------------------------------------

(a) Amendments to Existing Credit Agreement. Subject to the satisfaction of all
of the conditions set forth in Section 5 below, effective as of the Amendment
No. 1 Effective Date (as defined below), the Existing Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in Exhibit B attached hereto.

(b) Amendment to Exhibits to Existing Credit Agreement. Subject to the
satisfaction of all of the conditions set forth in Section 5 below, effective as
of the Amendment No. 1 Effective Date, paragraph 5 in Exhibit C to the Existing
Credit Agreement is hereby amended by deleting the text “Consolidated Liquidity
of the Borrower” and inserting “Consolidated Liquidity of Holdings” in lieu
thereof.

SECTION 3. Amendment No. 1 Term Loan.

(a) Subject to the satisfaction of all of the conditions set forth in Section 5
below, effective as of the Amendment No. 1 Effective Date, each Lender hereby
severally, and not jointly, commits to make a single additional term loan to
Borrower on such date in an aggregate principal amount not to exceed the
Amendment No. 1 Term Loan Amount of such Lender. The commitment of each Lender
to make its Amendment No. 1 Term Loan shall automatically and permanently
terminate upon the earlier to occur of (i) the date following the Amendment
No. 1 Effective Date, and (ii) the funding by such Lender of its Amendment No. 1
Term Loan. Any Amendment No. 1 Term Loan amounts borrowed and repaid or prepaid
may not be reborrowed.

(b) Immediately upon the making thereof, each Amendment No. 1 Term Loan shall
constitute and be deemed for all purposes to be a Term Loan (as such term is
defined in the Amended Credit Agreement) and the principal amount of each such
Amendment No. 1 Term Loan shall be added to (and constitute a part of, be of the
same class as and have the same terms (including, without limitation, pro rata
payments of mandatory and voluntary prepayments and pari passu ranking in right
of payment with respect to the Collateral), rights, remedies, privileges and
protections as, and be secured and guaranteed in the same manner and to the same
extent as) the principal amount of the Term Loan of such Lender outstanding
immediately prior to the making of such Amendment No. 1 Term Loan by such
Lender.

SECTION 4. Representations and Warranties of the Credit Parties. By its
execution and delivery of this Amendment, each Credit Party hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Amended Credit Agreement (which are incorporated herein by this
reference, mutatis mutandis) are true and correct in all material respects on
and as of the Amendment No. 1 Effective Date (except for those representations
and warranties that are conditioned by materiality, which are true and correct
in all respects) to the same extent as though made on and as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true and
correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which were true and correct in
all respects) on and as of such earlier date.

SECTION 5. Conditions of Effectiveness. This Amendment shall become effective on
and as of the date (such date, the “Amendment No. 1 Effective Date”) upon which
all of the following conditions set forth in this Section 5 shall have been
satisfied:

(a) Substantially concurrent with or prior to the funding of the Amendment No. 1
Term Loan on the Amendment No. 1 Effective Date, the Amendment No. 1 Acquisition
will have been

 

2



--------------------------------------------------------------------------------

consummated in accordance with the terms of the Amendment No. 1 Acquisition
Agreement and all conditions precedent to the consummation of the Amendment
No. 1 Acquisition, as set forth in the Amendment No. 1 Acquisition Agreement,
will have been satisfied without any waiver, amendment, supplement or other
modification that is materially adverse to the interests of Administrative Agent
or Lenders unless Administrative Agent will have consented thereto, such consent
not to be unreasonably withheld or delayed.

(b) Receipt by Administrative Agent of counterparts of (i) this Amendment duly
executed by each Credit Party, Lenders and Administrative Agent, (ii) a Joinder
Agreement to the Credit Agreement duly executed by Merger Sub, Target
(BiteSquad) and its Subsidiaries and the Administrative Agent, with all
schedules and attachments contemplated thereby, (iii) a Joinder Agreement to the
Pledge and Security Agreement duly executed by Merger Sub, Target (BiteSquad)
and its Subsidiaries and the Collateral Agent, with all schedules and
attachments contemplated thereby, (iv) a Pledge Amendment to the Pledge and
Security Agreement duly executed by Holdings and Target (BiteSquad) and the
Collateral Agent, with all schedules and attachments contemplated thereby, (v) a
Perfection Certificate duly executed by the Borrower, with all schedules and
attachments contemplated thereby, and (iv) an Intellectual Property Security
Agreement duly executed by Target (BiteSquad) and its applicable Subsidiaries
with respect to the trademarks owned by such Persons, with all schedules and
attachments contemplated thereby.

(c) Administrative Agent shall have received (i) a certificate of each Credit
Party, dated the Amendment No. 1 Effective Date and executed by a secretary,
assistant secretary or other senior officer (as the case may be) thereof, which
shall (A) certify that attached thereto is a true and complete copy of the
resolutions or written consents of its shareholders, board of directors, board
of managers, members or other governing body authorizing the execution, delivery
and performance of the Credit Documents to which it is a party and, in the case
of Borrower, the borrowings hereunder, and that such resolutions or written
consents have not been modified, rescinded or amended and are in full force and
effect, (B) identify by name and title and bear the signatures of the officers,
managers, directors or authorized signatories of such Credit Party authorized to
sign the Credit Documents to which it is a party on the Amendment No. 1
Effective Date and (C) certify (x) that attached thereto is a true and complete
copy of the certificate or articles of incorporation or organization (or
memorandum of association or other equivalent thereof) of such Credit Party
certified as of a recent date by the relevant authority of the jurisdiction of
organization of such Credit Party and a true and correct copy of its by-laws or
operating, management, partnership or similar agreement and (y) that such
documents or agreements have not been amended (except as otherwise attached to
such certificate and certified therein as being the only amendments thereto as
of such date) and (ii) a good standing (or equivalent) certificate as of a
recent date for such Credit Party from its jurisdiction of organization.

(d) On the Amendment No. 1 Effective Date after giving effect to this Amendment,
(i) the Specified Merger Agreement Representations (as defined below) shall be
true and correct to the extent required by the last paragraph of this Section 5
and the Specified Representations (as defined below) shall be true and correct
in all material respects (other than any Specified Representations which are
qualified by materiality, material adverse effect or similar language, which
Specified Representations shall be true and correct in all respects after giving
effect to such qualification); provided, that to the extent any Specified
Representation is qualified by or subject to a “material adverse effect”,
“material adverse change” or similar term or qualification, the definition
thereof shall be the definition of “BiteSquad Material Adverse Effect” (as
defined in the Amendment No. 1 Acquisition Agreement) for purposes of the making
or deemed making of such Specified Representation on or as of the Amendment
No. 1 Effective Date (or any date prior thereto), (ii) no event shall have
occurred and be continuing or would result from the consummation of the
Amendment No. 1 Term Loan that would constitute an Event of Default under
Sections 8.1(a), (f) or (g) of the Existing Credit Agreement, (iii) since the
date of the most recent balance sheet included in the

 

3



--------------------------------------------------------------------------------

Interim Financial Statements (as defined in the Amendment No. 1 Acquisition
Agreement), there shall not have occurred any BiteSquad Material Adverse Effect
(as defined in the Amendment No. 1 Acquisition Agreement and (iv) Administrative
Agent shall have received a certificate of each Credit Party, dated the
Amendment No. 1 Effective Date and executed by an Authorized Officer thereof,
confirming that as of the Amendment No. 1 Effective Date the foregoing clauses
(i), (ii) and (iii) are satisfied.

(e) Administrative Agent shall have received a Solvency Certificate from the
chief financial officer (or other financial officer with reasonably equivalent
responsibilities) of Holdings certifying as to the matters set forth therein
dated as of the Amendment No. 1 Effective Date.

(f) Administrative Agent shall have received an Amendment No. 1 Term Loan
Funding Notice with respect to the Amendment No. 1 Term Loan in accordance with
the requirements of the Amended Credit Agreement.

(g) Subject in all respects to the last paragraph of this Section 5, all
documents and instruments required to create and perfect Administrative Agent’s
security interests in the Collateral shall have been executed and delivered by
Holdings, Borrower, Target (BiteSquad) and its Subsidiaries and any other
Guarantors and, if applicable, be in proper form for filing.

(h) Administrative Agent shall have received a completed Perfection Certificate
dated the Amendment No. 1 Effective Date and executed by an Authorized Officer
of each Credit Party, together with all attachments contemplated thereby,
together with the delivery of (A) the results of a recent lien search, by a
Person satisfactory to Collateral Agent, of, including but not limited to, all
effective UCC financing statements (or equivalent filings) made with respect to
any personal or mixed property of Target (BiteSquad) in the jurisdictions
specified in the Perfection Certificate, together with copies of all such
filings disclosed by such search, and (B) UCC termination statements (or similar
documents) duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements (or equivalent filings) disclosed in such search (other than any such
financing statements in respect of Permitted Liens).

(i) Subject to Section 6 hereof, Collateral Agent shall have received a
certificate from Borrower’s insurance broker or other evidence satisfactory to
it that all insurance required to be maintained with respect to Target
(BiteSquad) pursuant to Section 5.5 of the Amended Credit Agreement is in full
force and effect, naming the Collateral Agent, for the benefit of Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 5.5 of the Amended Credit Agreement.

(j) Parent and its Subsidiaries and Target (BiteSquad) shall have (i) repaid in
full all Indebtedness of Target (BiteSquad) and its Subsidiaries (other than
Indebtedness permitted to remain outstanding after the Amendment No. 1 Effective
Date) (collectively, the “Amendment No. 1 Existing Indebtedness”),
(ii) terminated any commitments to lend or make other extensions of credit
thereunder and (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Amendment No. 1 Existing
Indebtedness or other obligations of Parent and its Subsidiaries or Target
(BiteSquad) thereunder being repaid on the Amendment No. 1 Effective Date.

(k) Prior to or simultaneously with the initial incurrence of the Amendment
No. 1 Term Loan, the Amendment No. 1 Equity Issuance shall be consummated.

(l) Administrative Agent shall have received (i) the audited financial
statements of Target (BiteSquad) and its Subsidiaries, for the Fiscal Years
ended December 31, 2016 and 2017, consisting of consolidated balance sheets,
statements of operations, statements of members’ equity and statements of

 

4



--------------------------------------------------------------------------------

cash flows for such Fiscal Years, and (ii) for the interim period from
January 1, 2018 to September 30, 2018, unaudited financial statements of Target
(BiteSquad) and its Subsidiaries, consisting of consolidated balance sheets,
statements of operations, statements of members’ equity and statements of cash
flows for such interim period, in the case of clauses (i) and (ii), certified by
the chief financial officer of Target (BiteSquad) that they fairly present, in
all material respects, the financial condition of Target (BiteSquad) and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject, if applicable, to changes
resulting from audit and normal year-end adjustments.

(m) Lenders and their respective counsel shall have received originally executed
copies of a customary opinion of (i) Winston & Strawn LLP, counsel for the
Credit Parties and Target (BiteSquad) and its Subsidiaries, and (ii) Gray,
Plant, Mooty, Mooty & Bennett, P.A., local Minnesota counsel for Target
(BiteSquad) and its Subsidiaries, in each case dated as of the Amendment No. 1
Effective Date in form and substance satisfactory to Administrative Agent (and
each Credit Party hereby instructs such counsel to deliver such opinions to
Agents and Lenders).

(n) Parent, Administrative Agent and Lenders (as defined therein) party to the
Parent Convertible Notes Credit Agreement will have executed and delivered an
amendment to the Parent Convertible Notes Credit Agreement in form and substance
reasonably satisfactory to Administrative Agent.

(o) No later than two Business Days in advance of the Amendment No. 1 Effective
Date, Administrative Agent shall have received all documentation and other
information reasonably requested by the Lender with respect to Target
(BiteSquad) and its Subsidiaries at least 10 days in advance of the Amendment
No. 1 Effective Date, which documentation or other information is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

(p) Borrower shall have paid all fees and expenses required to be paid on the
Amendment No. 1 Effective Date related to the Transactions occurring on or about
the date hereof and payable to Administrative Agent, Lenders and third party
service providers and, with respect to expenses, included in a summary invoice
delivered to Borrower at least two Business Days prior to the Amendment No. 1
Effective Date (which amounts may be offset against the proceeds of the
Amendment No. 1 Term Loan).

Notwithstanding anything to the contrary in this Amendment, (i) the only
representations and warranties the accuracy of which shall be a condition to the
availability and funding of the Amendment No. 1 Term Loan on the Amendment No. 1
Effective Date shall be (A) such of the representations and warranties made by
Target (BiteSquad) in the Amendment No. 1 Acquisition Agreement as are material
to the interests of the Lenders, but only to the extent that Parent (or its
applicable affiliate) has the right to terminate its obligations pursuant to the
Amendment No. 1 Acquisition Agreement or otherwise decline to consummate the
Amendment No. 1 Acquisition pursuant the Amendment No. 1 Acquisition Agreement
as a result of a breach of such representations and warranties in the Amendment
No. 1 Acquisition Agreement (to such extent, the “Specified Merger Agreement
Representations”) and (B) the Specified Representations (as defined below) made
by Holdings, Borrower, Target (BiteSquad) and its subsidiaries and the other
Guarantors in the Credit Documents, and (ii) the terms of the Credit Documents
shall be in a form such that they do not impair the availability or funding of
the Amendment No. 1 Term Loan on the Amendment No. 1 Effective Date if the
applicable conditions set forth in this Section 5 are satisfied (it being
understood that, to the extent any security interest in any Collateral is not or
cannot be provided and/or perfected on the Amendment No. 1 Effective Date (other
than the perfection of the security interest in the certificated equity
interests of Borrower, Target (BiteSquad) and its subsidiaries and any other
subsidiary Guarantor

 

5



--------------------------------------------------------------------------------

(provided that, to the extent Borrower has used commercially reasonable efforts
to procure the delivery of such certificated equity interests, together with the
undated powers executed in blank, prior to the Amendment No. 1 Effective Date,
certificated equity interests of Target (BiteSquad) and the subsidiaries of
Target (BiteSquad) will only be required to be delivered on the Amendment No. 1
Effective Date pursuant to the terms set forth above if such certificated equity
interests, together with the undated powers executed in blank, are received from
Target (BiteSquad)) and other assets pursuant to which a lien may be perfected
by the filing of a financing statement under the Uniform Commercial Code) after
Borrower’s use of commercially reasonable efforts to do so or without undue
burden or expense, then the provision and/or perfection of a security interest
in such Collateral shall not constitute a condition precedent to the
availability of the Amendment No. 1 Term Loan on the Amendment No. 1 Effective
Date, but instead shall be required to be delivered after the Amendment No. 1
Effective Date pursuant to arrangements and timing to be mutually agreed by
Administrative Agent and Borrower acting reasonably (but, in any event, not
earlier than 30 days after the Amendment No. 1 Effective Date) (other than with
respect to the certificated equity interests, together with undated powers
executed in blank, of Target (BiteSquad) and each subsidiary of Target
(BiteSquad) required to be pledged as Collateral, which shall be required to be
delivered no later than ten Business Days following the Amendment No. 1
Effective Date or such later date as may be agreed to by Administrative Agent in
its sole discretion). For purposes hereof, “Specified Representations” means the
representations and warranties of Holdings, Borrower, Target (BiteSquad) and its
Subsidiaries and the other Guarantors set forth in Sections 4.1 (solely with
respect to clauses (a) and (b) thereof), 4.3, 4.4 (solely with respect to clause
(a)(ii) thereof), 4.6, 4.10, 4.17 (solely with respect to the Investment Company
Act of 1940), 4.18, 4.22 and 4.28 of the Credit Agreement.

SECTION 6. Post-Closing Matters. Borrower shall, and shall cause each of the
Credit Parties to, satisfy the requirements set forth in Schedule 5.15 of the
Amended Credit Agreement on or before the date specified for such requirement or
such later date to be determined by Administrative Agent.

SECTION 7. Reference to and Effect on the Credit Agreement.

(a) Upon the Amendment No. 1 Effective Date, each reference in the Existing
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Amended Credit Agreement and each
reference in any other Credit Document to “the Credit Agreement” shall mean and
be a reference to the Amended Credit Agreement.

(b) Except as specifically amended hereby, the Credit Documents shall remain in
full force and effect and are hereby ratified and confirmed. Other than as
expressly set forth herein, nothing in this Amendment shall be deemed to
constitute a waiver by Administrative Agent or any Lender of any Default or
Event of Default, nor constitute a waiver of any provision of the Existing
Credit Agreement, this Amendment, the Amended Credit Agreement, any Credit
Document or any other documents, instruments or agreements executed and/or
delivered in connection herewith or therewith, whether now existing or hereafter
arising, or of any right, power or remedy that Administrative Agent or Lenders
may have under any of the Credit Documents or applicable law. Upon the Amendment
No. 1 Effective Date, this Amendment, the Amended Credit Agreement and the other
Credit Documents constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof.

(c) Borrower and the other parties hereto acknowledge and agree that, on and
after the Amendment No. 1 Effective Date, this Amendment shall constitute a
Credit Document for all purposes of the Amended Credit Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 8. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, but giving effect to
federal laws applicable to national banks.

SECTION 9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 10. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 11. Reaffirmation. Each of the Credit Parties as debtor, grantor,
pledgor, guarantor, assignor, or in any other similar capacity in which such
Credit Party grants liens or security interests in its property or otherwise
acts as an accommodation party or guarantor, as the case may be, (a) hereby
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Credit Documents to which it is a
party (after giving effect hereto) and (b) to the extent such Credit Party
granted liens on or security interests in any of its property pursuant to any
Credit Document as security for or otherwise guaranteed the Obligations under or
with respect to the Credit Documents, hereby ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby, including but not limited to the Amendment No. 1 Term Loan. Each
of the Credit Parties hereby consents to this Amendment and each of the
transactions contemplated hereby and acknowledges that each of the Credit
Documents (as amended through and including the date hereof) remains in full
force and effect and is hereby ratified and reaffirmed.

SECTION 12. No Novation. Neither this Amendment nor the Amended Credit Agreement
shall extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement or discharge or release any Lien or priority of any
Collateral Document or any Loan Guaranty or any other security therefor. Nothing
herein contained shall be construed as a substitution or novation of the
Obligations outstanding under the Existing Credit Agreement or any Collateral
Document or instruments securing the same, which shall remain in full force and
effect, except to any extent modified hereby or by instruments executed
concurrently herewith. Nothing implied by this Amendment, the Amended Credit
Agreement or in any other document contemplated hereby or thereby shall be
construed as a release or other discharge of the Credit Parties under the
Existing Credit Agreement, the Amended Credit Agreement or any other Credit
Document. Each of the Existing Credit Agreement and the other Credit Documents
shall remain in full force and effect, except to the extent specifically
modified hereby or in connection herewith. It is the intention of the parties
hereto that neither this Amendment nor the Amended Credit Agreement constitute a
novation of the Obligations outstanding under the Existing Credit Agreement or
any collateral securing the same, all of which shall remain in full force and
effect after the date hereof, as amended by this Amendment.

SECTION 13. Release. Borrower and each Credit Party hereby waive, release,
remise and forever discharge Administrative Agent, Collateral Agent, Lead
Arranger and Lenders whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which Borrower and any other Credit Party ever
had, now has or might hereafter have against Administrative Agent, Collateral
Agent, Lead Arranger or Lenders and each other Indemnitee arising from any event
occurring on or prior to the date hereof which relates, directly or

 

7



--------------------------------------------------------------------------------

indirectly, to the Term Loan or the Credit Documents or any acts or omissions of
Administrative Agent, Collateral Agent, Lead Arranger, Lenders or any other
Indemnitee in respect of the Term Loan or the Credit Documents.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

WAITR INC. By:  

/s/ Christopher Meaux

Name: Christopher Meaux Title: Chief Executive Officer WAITR INTERMEDIATE
HOLDINGS, LLC By:  

/s/ Christopher Meaux

Name: Christopher Meaux Title: President and Secretary

Signature Page to

Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

LUXOR CAPITAL GROUP, LP as Administrative Agent, Lead Arranger and Collateral
Agent By:  

/s/ Norris Nissim

Name:   Norris Nissim Title:   General Counsel

Signature Page to

Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

LUXOR CAPITAL, LLC, as Lender By:   Luxor Capital Group, LP,   its Manager By:  

/s/ Norris Nissim

Name:   Norris Nissim Title:   General Counsel

Signature Page to

Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

 

AMENDMENT NO. 1 TERM LOAN AMOUNT SCHEDULE   Lender   
Amendment No. 1 Term Loan Amount  

Luxor Capital, LLC

   $ 42,080,000     

 

 

 

Total

   $ 42,080,000     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

AMENDMENT NO. 1 ACQUISITION AGREEMENT

(SEE ATTACHED)



--------------------------------------------------------------------------------

EXHIBIT B

AMENDED CREDIT AGREEMENT

(SEE ATTACHED)



--------------------------------------------------------------------------------

EXECUTION VERSIONEXHIBIT B

CONFORMED CREDIT AGREEMENT AS OF

AMENDMENT NO. 1 EFFECTIVE DATE

CREDIT AND GUARANTY AGREEMENT

dated as of November 15, 2018

as amended by that certain Amendment No. 1 to Credit and Guaranty Agreement

dated as of January 17, 2019

among

WAITR INC.,

as Borrower

WAITR INTERMEDIATE HOLDINGS, LLC

as Holdings

CERTAIN SUBSIDIARIES OF WAITR INC.,

as Guarantors,

VARIOUS LENDERS,

and

LUXOR CAPITAL GROUP, LP

as Administrative Agent, Collateral Agent, and Lead Arranger

 

 

$25,000,00067,080,000 Senior Secured Credit Facilities

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   DEFINITIONS AND INTERPRETATION      1  

1.1.

  

DEFINITIONS

     1  

1.2.

  

ACCOUNTING TERMS

     2022  

1.3.

  

INTERPRETATION, ETC.

     2023  

1.4.

  

CERTIFICATIONS

     2123  

SECTION 2.

   LOANS      2123  

2.1.

  

TERM LOAN

     2123  

2.2.

  

PRO RATA SHARES

     2224  

2.3.

  

USE OF PROCEEDS

     2224  

2.4.

  

EVIDENCE OF DEBT; REGISTER; LENDERS’ BOOKS AND RECORDS; NOTES

     2224  

2.5.

  

INTEREST ON TERM LOAN

     2325  

2.6.

  

DEFAULT INTEREST

     2326  

2.7.

  

FEES

     2326  

2.8.

  

VOLUNTARY PREPAYMENTS

     2426  

2.9.

  

MANDATORY PREPAYMENTS/COMMITMENT REDUCTIONS

     2427  

2.10.

  

APPLICATION OF PREPAYMENTS/REDUCTIONS

     2628  

2.11.

  

GENERAL PROVISIONS REGARDING PAYMENTS

     2629  

2.12.

  

RATABLE SHARING

     2730  

2.13.

  

INCREASED COSTS; CAPITAL ADEQUACY

     2830  

2.14.

  

TAXES; WITHHOLDING, ETC.

     2931  

2.15.

  

OBLIGATION TO MITIGATE

     3133  

2.16.

  

REMOVAL OR REPLACEMENT OF A LENDER

     3134  

SECTION 3.

   CONDITIONS PRECEDENT      3234  

3.1.

  

CLOSING DATE

     3234  

3.2.

  

CONDITIONS SUBSEQUENT TO THE CLOSING DATE

     3538  

SECTION 4.

   REPRESENTATIONS AND WARRANTIES      3638  

4.1.

  

ORGANIZATION; REQUISITE POWER AND AUTHORITY; QUALIFICATION

     3638  

4.2.

  

CAPITAL STOCK AND OWNERSHIP

     3638  

4.3.

  

DUE AUTHORIZATION

     3639  

4.4.

  

NO CONFLICT

     3639  

4.5.

  

GOVERNMENTAL CONSENTS

     3639  

4.6.

  

BINDING OBLIGATION

     3739  

4.7.

  

HISTORICAL FINANCIAL STATEMENTS

     3739  

4.8.

  

PROJECTIONS

     3740  

4.9.

  

NO MATERIAL ADVERSE CHANGE

     3740  

4.10.

  

SECURITY INTEREST IN COLLATERAL

     3740  

4.11.

  

ADVERSE PROCEEDINGS, ETC.

     3740  

4.12.

  

PAYMENT OF TAXES

     3841  

4.13.

  

PROPERTIES

     3841  

4.14.

  

ENVIRONMENTAL MATTERS

     3841  

4.15.

  

NO DEFAULTS

     3942  

4.16.

  

MATERIAL CONTRACTS

     3942  

 



--------------------------------------------------------------------------------

4.17.

   GOVERNMENTAL REGULATION      3942  

4.18.

   MARGIN STOCK      3942  

4.19.

   EMPLOYEE MATTERS      3942  

4.20.

   EMPLOYEE BENEFIT PLANS      4042  

4.21.

   CERTAIN FEES      4043  

4.22.

   SOLVENCY      4043  

4.23.

   [RESERVED]      4043  

4.24.

   COMPLIANCE WITH STATUTES, ETC      4043  

4.25.

   DISCLOSURE      4043  

4.26.

   INTELLECTUAL PROPERTY      4144  

4.27.

   DEPOSIT ACCOUNTS AND OTHER ACCOUNTS      4144  

4.28.

   FOREIGN ASSETS CONTROL REGULATIONS; ANTI-MONEY LAUNDERING; ANTI-CORRUPTION
PRACTICES      4144  

SECTION 5.

   AFFIRMATIVE COVENANTS      4245  

5.1.

   FINANCIAL STATEMENTS AND OTHER REPORTS      4245  

5.2.

   EXISTENCE      4548  

5.3.

   PAYMENT OF TAXES AND CLAIMS      4548  

5.4.

   MAINTENANCE OF PROPERTIES      4548  

5.5.

   INSURANCE      4548  

5.6.

   INSPECTIONS      4649  

5.7.

   LENDERS MEETINGS      4649  

5.8.

   COMPLIANCE WITH LAWS      4649  

5.9.

   ENVIRONMENTAL      4649  

5.10.

   SUBSIDIARIES      4750  

5.11.

   ADDITIONAL MATERIAL REAL ESTATE ASSETS      4750  

5.12.

   LANDLORD COLLATERAL ACCESS AGREEMENTS      4851  

5.13.

   FURTHER ASSURANCES      4952  

5.14.

   MISCELLANEOUS BUSINESS COVENANTS      4952  

5.15.

   POST-CLOSING MATTERS      4952  

SECTION 6.

   NEGATIVE COVENANTS      4952  

6.1.

   INDEBTEDNESS      4952  

6.2.

   LIENS      5154  

6.3.

   [RESERVED]      5255  

6.4.

   NO FURTHER NEGATIVE PLEDGES      5255  

6.5.

   RESTRICTED PAYMENTS      5356  

6.6.

   RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS      5356  

6.7.

   INVESTMENTS      5457  

6.8.

   OFAC; USA PATRIOT ACT; ANTI-CORRUPTION LAWS      5457  

6.9.

   FUNDAMENTAL CHANGES; DISPOSITION OF ASSETS; ACQUISITIONS      5458  

6.10.

   DISPOSAL OF SUBSIDIARY INTERESTS      5659  

6.11.

   SALES AND LEASE-BACKS      5659  

6.12.

   TRANSACTIONS WITH AFFILIATES      5659  

6.13.

   CONDUCT OF BUSINESS      5760  

6.14.

   PERMITTED ACTIVITIES OF HOLDINGS      5760  

6.15.

   [RESERVED]      5760  

6.16.

   AMENDMENTS OR WAIVERS WITH RESPECT TO SUBORDINATED INDEBTEDNESS      5760  

6.17.

   FISCAL YEAR      5761  

 

ii



--------------------------------------------------------------------------------

6.18.

   DEPOSIT ACCOUNTS AND OTHER ACCOUNTS      5761  

6.19.

   AMENDMENTS TO ORGANIZATIONAL AGREEMENTS AND MATERIAL CONTRACTS      5861  

6.20.

   PREPAYMENTS OF SUBORDINATED INDEBTEDNESS      5861  

6.21.

   MINIMUM LIQUIDITY COVENANT      5861  

SECTION 7.

   GUARANTY      5861  

7.1.

   GUARANTY OF THE OBLIGATIONS      5861  

7.2.

   CONTRIBUTION BY GUARANTORS      5861  

7.3.

   PAYMENT BY GUARANTORS      5962  

7.4.

   LIABILITY OF GUARANTORS ABSOLUTE      5962  

7.5.

   WAIVERS BY GUARANTORS      6164  

7.6.

   GUARANTORS’ RIGHTS OF SUBROGATION, CONTRIBUTION, ETC      6164  

7.7.

   SUBORDINATION OF OTHER OBLIGATIONS      6265  

7.8.

   CONTINUING GUARANTY      6265  

7.9.

   AUTHORITY OF GUARANTORS OR BORROWER      6265  

7.10.

   FINANCIAL CONDITION OF BORROWER      6265  

7.11.

   BANKRUPTCY, ETC.      6266  

7.12.

   DISCHARGE OF GUARANTY UPON SALE OF GUARANTOR      6366  

SECTION 8.

   EVENTS OF DEFAULT      6366  

8.1.

   EVENTS OF DEFAULT      6366  

SECTION 9.

   AGENTS      6569  

9.1.

   APPOINTMENT OF AGENTS      6569  

9.2.

   POWERS AND DUTIES      6669  

9.3.

   GENERAL IMMUNITY      6669  

9.4.

   AGENTS ENTITLED TO ACT AS LENDER      6670  

9.5.

   LENDERS’ REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENT      6770  

9.6.

   RIGHT TO INDEMNITY      6770  

9.7.

   SUCCESSOR ADMINISTRATIVE AGENT AND COLLATERAL AGENT      6871  

9.8.

   COLLATERAL DOCUMENTS AND GUARANTY      6872  

9.9.

   CERTAIN ERISA MATTERS      6972  

SECTION 10.

   MISCELLANEOUS      7073  

10.1.

   NOTICES      7073  

10.2.

   EXPENSES      7074  

10.3.

   INDEMNITY      7174  

10.4.

   SET OFF      7175  

10.5.

   AMENDMENTS AND WAIVERS      7275  

10.6.

   SUCCESSORS AND ASSIGNS; PARTICIPATIONS      7376  

10.7.

   INDEPENDENCE OF COVENANTS      7679  

10.8.

   SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS      7679  

10.9.

   NO WAIVER; REMEDIES CUMULATIVE      7679  

10.10.

   MARSHALLING; PAYMENTS SET ASIDE      7679  

10.11.

   SEVERABILITY      7680  

10.12.

   OBLIGATIONS SEVERAL; ACTIONS IN CONCERT      7780  

10.13.

   HEADINGS      7780  

 

iii



--------------------------------------------------------------------------------

10.14.

   APPLICABLE LAW      7770  

10.15.

   CONSENT TO JURISDICTION      7780  

10.16.

   WAIVER OF JURY TRIAL      7881  

10.17.

   CONFIDENTIALITY      7881  

10.18.

   USURY SAVINGS CLAUSE      7982  

10.19.

   COUNTERPARTS      8083  

10.20.

   EFFECTIVENESS      8083  

10.21.

   PATRIOT ACT      8083  

10.22.

   ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS     
8083  

 

APPENDICES:    A    Term Loan Commitments    B    Notice Addresses SCHEDULES:   
4.1    Jurisdictions of Organization and Qualification    4.2    Capital Stock
and Ownership    4.11    Adverse Proceedings    4.13    Real Estate Assets   
4.26    Intellectual Property    4.27    Deposit Accounts and Other Accounts   
5.15    Certain Post Closing Matters    6.1    Certain Indebtedness    6.2   
Certain Liens    6.7    Certain Investments    6.12    Certain Affiliate
Transactions EXHIBITS:   

A

B

C

D

E-1

E-2

E-3

E-4 F

G

H

I

  

Funding Notice

Note

Compliance Certificate

Assignment Agreement

U.S. Tax Compliance Certificate

U.S. Tax Compliance Certificate

U.S. Tax Compliance Certificate

U.S. Tax Compliance Certificate

Solvency Certificate

Joinder Agreement

Pledge and Security Agreement

Landlord Collateral Access Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of November 15, 2018, (as amended
on January 17, 2019 by Amendment No.1 (as defined below)), is entered into by
and among WAITR INC., a Delaware corporation (“Borrower”), WAITR INTERMEDIATE
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”) and CERTAIN
SUBSIDIARIES OF BORROWER, as Guarantors, the LENDERS party hereto from time to
time, and LUXOR CAPITAL GROUP, LP (“Luxor Capital”), as Administrative Agent (in
such capacity, “Administrative Agent”), Collateral Agent (in such capacity,
“Collateral Agent”) and Lead Arranger.

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, pursuant to the Credit and Guaranty Agreement dated as of November 15,
2018 (the “Original Credit Agreement”), Lenders extended the Closing Date Term
Loan to Borrower on the Closing Date, in an aggregate principal amount of
$25,000,000, the proceeds of which will were used (i) to fund a portion of the
consideration and to pay fees and expenses in connection with the closing of the
Merger and (ii) to finance the working capital needs and other general corporate
purposes of the Borrower (including for Permitted Acquisitions);

WHEREAS, pursuant to Amendment No. 1, Lenders have agreed to extend aamend the
Original Credit Agreement as more fully set forth herein and in Amendment No. 1
and to extend the Amendment No. 1 Term Loan to Borrower, in an aggregate
principal amount not to exceed $25,000,00042,080,000, the proceeds of which will
be used (i) to fund a portion of the consideration and to pay fees and expenses
in connection with the closing of the MergerAmendment No. 1 Acquisition and
Amendment No. 1 and (ii) to finance the working capital needs and other general
corporate purposes of the Borrower (including for Permitted Acquisitions);

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Capital Stock
of each of its Domestic Subsidiaries and 65% of all the Capital Stock of each of
its Foreign Subsidiaries; and

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Capital Stock of each of their respective Domestic Subsidiaries (including
Borrower) and 65% of all the Capital Stock of each of their respective Foreign
Subsidiaries.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions.¶ The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Accounts” means all “accounts” (as defined in the UCC) of Borrower (or, if
referring to another Person, of such Person), including, without limitation,
accounts, accounts receivable, monies due or to



--------------------------------------------------------------------------------

become due and obligations in any form (whether arising in connection with
contracts, contract rights, instruments, general intangibles, or chattel paper),
in each case whether arising out of goods sold or services rendered or from any
other transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Holdings or any of its Subsidiaries, threatened in writing against Holdings or
any of its Subsidiaries or any property of Holdings or any of its Subsidiaries.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

“Agent” means each of Administrative Agent and Collateral Agent.

“Aggregate Amounts Due” as defined in Section 2.12.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement, dated as of the date first
set forth above, as it may be amended, supplemented or otherwise modified from
time to time.

“Amendment No. 1” means that certain Amendment No. 1 to Credit and Guaranty
Agreement dated as of the Amendment No. 1 Effective Date, by and among Borrower,
Holdings the Lenders party thereto, and Luxor Capital, as Administrative Agent,
Collateral Agent and Lead Arranger.

“Amendment No. 1 Acquisition” means the merger of Target (BiteSquad) with and
into Wingtip Merger Sub, Inc., a Delaware corporation and a wholly-owned direct
Subsidiary of Holdings, with Target (BiteSquad) as the surviving entity of such
merger.

“Amendment No. 1 Acquisition Agreement” means that certain Agreement and Plan of
Merger dated as of December 11, 2018, by and among Parent, Wingtip Merger Sub,
Inc., a Delaware corporation, and Target (BiteSquad).

“Amendment No. 1 Effective Date” means January 17, 2019.

“Amendment No. 1 Equity Issuance” means the issuance by Parent of an additional
325,000 shares of Capital Stock of Parent to Lenders on the Amendment No. 1
Effective Date.

“Amendment No. 1 Existing Indebtedness” as defined in Amendment No. 1.

 

2



--------------------------------------------------------------------------------

“Amendment No. 1 Historical Financial Statements” means as of the Amendment
No. 1 Effective Date, (i) the audited financial statements of Target (BiteSquad)
and its Subsidiaries, for the Fiscal Years ended December 31, 2016 and 2017,
consisting of consolidated balance sheets, statements of operations, statements
of members’ equity and statements of cash flows for such Fiscal Years, and
(ii) for the interim period from January 1, 2018 to September 30, 2018,
unaudited financial statements of Target (BiteSquad) and its Subsidiaries,
consisting of consolidated balance sheets, statements of operations, statements
of members’ equity and statements of cash flows for such interim period, in the
case of clauses (i) and (ii), certified by the chief financial officer of Target
(BiteSquad) that they fairly present, in all material respects, the financial
condition of Target (BiteSquad) and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject, if applicable, to changes resulting from audit and normal
year-end adjustments.

“Amendment No. 1 Projections” as defined in Section 4.8(b).

“Amendment No. 1 Term Loan” means a term loan made by Lender to Borrower on the
Amendment No. 1 Term Loan Funding Date pursuant to Section 2.1(a)(ii).

“Amendment No. 1 Term Loan Commitment” means the commitment of a Lender to make
or otherwise fund the Amendment No. 1 Term Loan in a principal amount not to
exceed the amount set forth opposite such Lender’s name on Appendix A. The
aggregate amount of the Amendment No. 1 Term Loan Commitment as of the Amendment
No. 1 Effective Date is $42,080,000.

“Amendment No. 1 Term Loan Funding Date” means the date on which the Amendment
No. 1 Term Loan is made.

“Anti-Corruption Laws” as defined in Section 4.28(c).

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person (other than to or with a Credit Party
which is not Holdings), in one transaction or a series of transactions, of all
or any part of any Credit Party’s businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, including, without limitation, the Capital Stock of
any Credit Party, other than inventory (or other assets) sold, licensed or
leased in the ordinary course of business. For purposes of clarification, “Asset
Sale” shall include (x) the sale or other disposition for value of any contracts
or (y) the early termination or modification of any contract resulting in the
receipt by any Credit Party of a cash payment or other consideration in exchange
for such event (other than payments in the ordinary course for accrued and
unpaid amounts due through the date of termination or modification).

“Asset Sale Reinvestment Amounts” has the meaning given to such term in
Section 2.9(a).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Beneficiary” means each Agent, Lender and Lender Counterparty.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“Borrower” as defined in the preamble hereto.

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash” means money, currency or a credit balance in any demand or deposit
account; provided, however, that notwithstanding anything to the contrary
contained herein, for purposes of calculating compliance with the requirements
of Sections 3 and 6 hereof “Cash” shall exclude any amounts that would not be
considered “cash” under GAAP.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state

 

4



--------------------------------------------------------------------------------

thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

“Change of Control” means the earliest to occur of:

(a) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), including any group
acting for the purpose of acquiring, holding or disposing of Securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act, but excluding any
employee benefit plan and/or Person acting as the trustee, agent or other
fiduciary or administrator therefor), other than one or more Permitted Holders,
of Capital Stock representing more than the greater of (x) 35% of the total
voting power of all of the outstanding voting stock of Parent and (y) the
percentage of the total voting power of all the outstanding voting stock of
Parent owned, directly or indirectly, by the Permitted Holders;

(b) Parent ceasing to beneficially own 100% on a fully diluted basis of the
economic and voting interest in the Capital Stock of Holdings; or

(c) Holdings ceasing to beneficially own 100% on a fully diluted basis of the
economic and voting interest in the Capital Stock of Borrower.

“Change of Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, or (c) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a Change of Law, regardless of the date enacted, adopted or issued but solely
to the extent the relevant increased costs or loss of yield would have been
included if they had been imposed under applicable increased cost provisions and
only to the extent the applicable Lender is requiring reimbursement therefor
from similarly situated borrowers under comparable credit facilities (to the
extent such Lender has the right to do so under its credit facilities with
similarly situated borrowers).

“Closing Date” means November 15, 2018.

“Closing Date Existing Indebtedness” means Indebtedness and other obligations
outstanding under (a) that certain Loan Agreement dated as of July 2, 2018
between Target and Stream Financial Services, LLC and the other Lenders (as
defined therein) set forth on Schedule I thereto, as amended prior to the
Closing Date, (b) the $1,500,000 convertible loan made to Parent by Fertitta
Entertainment, Inc. and (c) the Waitr Convertible Notes (as defined in the
Merger Agreement) to the extent the holders thereof elect to become Waitr
Cashing Out Convertible Notes (as defined in the Merger Agreement).

“Closing Date Historical Financial Statements” means as of the Closing Date,
(i) the audited financial statements of Target and its Subsidiaries, for the
Fiscal Year ended December 31, 2017, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such Fiscal Year, and (ii) for the interim period from December 31, 2017 to
June 30, 2018, unaudited

 

5



--------------------------------------------------------------------------------

financial statements of Target and its Subsidiaries, consisting of a balance
sheet and the related consolidated statements of income, stockholders’ equity
and cash flows for such interim period, in the case of clauses (i) and (ii),
certified by the chief financial officer of Target that they fairly present, in
all material respects, the financial condition of Target and its Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject, if applicable, to changes resulting from
audit and normal year-end adjustments.

“Closing Date Projections” as defined in Section 4.8(a).

“Closing Date Term Loan” means a term loan made by Lender to Borrower on the
Closing Date Term Loan Funding Date pursuant to Section 2.1(a)(i).

“Closing Date Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund the Closing Date Term Loan in a principal amount not to exceed
the amount set forth opposite such Lender’s name on Appendix A. The aggregate
amount of the Closing Date Term Loan Commitment as of the Closing Date was
$25,000,000.

“Closing Date Term Loan Funding Date” means November 16, 2018.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Intellectual
Property Security Agreements, the Mortgages, if any, the Landlord Collateral
Access Agreements, if any, and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Obligations, in each case, together with any and all
supplements or amendments thereto.

“Commitment” means any Term Loan Commitment.

“Commitment Letter” means that certain letter agreement and the term sheet
attached thereto, dated as of October 2, 2018, by and among Luxor Capital,
Parent and Borrower.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Liquidity” means, for any date an amount determined for
BorrowerHoldings and its Subsidiaries on a consolidated basis equal to the sum
of (i) unrestricted Cash of BorrowerHoldings and its Subsidiaries on hand, plus
(ii) unused availability under any revolving credit facilities of
BorrowerHoldings and its Subsidiaries.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

 

6



--------------------------------------------------------------------------------

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Collateral Agent,
among Collateral Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried (if
applicable, any holder of any other Lien, or any representative therefor) and
the Credit Party maintaining such account or owning such entitlement or
contract, effective to grant “control” (within the meaning of Articles 8 and 9
under the applicable UCC) over such account to Collateral Agent (and, if
applicable, such holder or representative).

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Credit Document” means any of this Agreement, Amendment No. 1, the Notes, if
any, the Collateral Documents and the Fee Letter, and any other document or
instrument designated by Borrower and the Administrative Agent as a “Credit
Document,” in each case, together with any and all supplements or amendments
thereto.

“Credit Extension” means the making of a Term Loan.

“Credit Party” means the Borrower, Holdings and each Guarantor.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means any interest payable pursuant to Section 2.6.

“Division/Series Transaction” means, with respect to the Credit Parties and
their Subsidiaries, that any such Person (a) divides into two or more Persons
(whether or not the original Credit Party or Subsidiary thereof survives such
division) or (b) creates, or reorganizes into, one or more series, in each case
as contemplated under the laws of any jurisdiction.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

7



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (b) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses, and (c) any other Person
(other than a natural Person) approved by Administrative Agent.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, citation, complaint, action, suit, proceeding, demand, abatement order or
other order or directive (conditional or otherwise), by any Governmental
Authority or any other Person, arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any Hazardous Material, including the Release, cleanup, remediation, or
abatement of, exposure to, or corrective or response action associated with any
Hazardous Material; or (iii) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

“Environmental Laws” means any and all applicable foreign or domestic, federal
or state (or any subdivision of either of them) laws, including the common law,
statutes, ordinances, orders, rules, regulations, directives, judgments,
Governmental Authorizations, or any other requirements of Governmental
Authorities relating to (i) the environment; (ii) the generation, use, storage,
transportation, handling, Release, remediation, abatement, cleanup, or disposal
of Hazardous Materials; or (iii) human safety and health, industrial hygiene, or
the protection of natural resources.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.

“ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043(c) of ERISA and the regulations issued thereunder with respect to
any Pension Plan (excluding those for which the provision for thirty day notice
to the PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates from any

 

8



--------------------------------------------------------------------------------

Pension Plan with two or more contributing sponsors or the termination of any
such Pension Plan resulting in liability to Holdings, any of its Subsidiaries or
any of their respective Affiliates pursuant to Section 4063 or 4064 of ERISA;
(v) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which might constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means each of the conditions or events set forth in Section
8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under (a) that certain Loan Agreement dated as of July 2, 2018 between Target
and Stream Financial Services, LLC and the other Lenders (as defined therein)
set forth on Schedule I thereto, as amended prior to the Closing Date, (b) the
$1,500,000 convertible loan made to Parent by Fertitta Entertainment, Inc. and
(c) the Waitr Convertible Notes (as defined in the Merger Agreement) to the
extent the holders thereof elect to become Waitr Cashing Out Convertible Notes
(as defined in the Merger Agreement).

“Facility Termination Date” means the date on which the Term Loan and all other
Obligations under the Credit Documents that Administrative Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable have been indefeasibly paid in Cash and satisfied in full (excluding
contingent Obligations as to which no claim has been asserted).

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more

 

9



--------------------------------------------------------------------------------

onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Internal Revenue Code.

“FCPA” as defined in Section 4.28(c).

“Fee Letter” means the fee letter agreement dated November 15, 2018 between
Borrower and Administrative Agent, as may be amended from time to time.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

“Financial Plan” as defined in Section 5.1(i).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Date” means the date on which the Term Loan is made.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, exemption, consent order or consent decree of or from any
Governmental Authority.

“Grantor” as defined in the Pledge and Security Agreement.

 

10



--------------------------------------------------------------------------------

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of Holdings and each Domestic Subsidiary of Holdings
(other than Borrower).

“Guarantor Subsidiary” means each Guarantor other than Holdings.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material, substance, or waste that
(i) is defined, classified, or identified as hazardous or toxic or as a
pollutant or contaminant under Environmental Law, including any petroleum or any
fraction thereof, asbestos or asbestos containing material, polychlorinated
biphenyls, lead-based paint, and radon; (ii) that is otherwise regulated by or
for which standards of care exist or liability may be imposed under
Environmental Law; or (iii) exposure to which is prohibited, limited, or
regulated by any Governmental Authority.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of, collectively, the Closing Date,
(i) the audited financial statements of Target and its Subsidiaries, for the
Fiscal Year ended December 31, 2017, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such Fiscal Year, and (ii) for the interim period from December 31, 2017 to
June 30, 2018, unaudited financial statements of Target and its Subsidiaries,
consisting of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for such interim period, in the case of
clauses (i) and (ii), certified by the chief financial officer of Target that
they fairly present, in all material respects, the financial condition of Target
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject, if
applicable, to changes resulting from audit and normal year-end adjustments.
Historical Financial Statements and the Amendment No. 1 Historical Financial
Statements.

“Holdings” as defined in the preamble hereto.

“Increased-Cost Lenders” as defined in Section 2.16.

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA and
trade payables not more than 90 days past due); (v) all indebtedness secured by
any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (vi) the face amount of any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (vii) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co making, discounting with recourse or sale with
recourse by such Person of the obligation of another; (viii) any obligation of
such Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or

 

11



--------------------------------------------------------------------------------

the holders thereof will be protected (in whole or in part) against loss in
respect thereof; (ix) any liability of such Person for an obligation otherwise
constituting Indebtedness of another Person through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including, without limitation, any Interest Rate
Agreement and Currency Agreement, whether entered into for hedging or
speculative purposes.

“Intellectual Property” means all rights, title and interests in or relating to
(a) intellectual property and industrial property arising under any requirement
of law, including all Copyrights, Patents, Software, Trademarks, Internet Domain
Names, Trade Secrets, (b) all IP Ancillary Rights relating thereto and (c) IP
Licenses.

“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant by any Credit Party of
any Lien on any United States registered Intellectual Property owned by such
Credit Party to the Collateral Agent, for the benefit of the Secured Parties, in
accordance with this Agreement, including any of the following: (a) a Trademark
Security Agreement substantially in the form attached as an annex to the Pledge
and Security Agreement, (b) a Patent Security Agreement substantially in the
form attached as an annex to the Pledge and Security Agreement or (c) a
Copyright Security Agreement substantially in the form attached as an annex to
the Pledge and Security Agreement, in each case, together with any and all
supplements or amendments thereto.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any requirement of Law in or relating to
internet domain names.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, assessment, sampling, testing, abatement, cleanup,
removal, remediation or other response action associated with any Hazardous
Materials), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); or (ii) any Environmental Claim or liability or
obligation that may be imposed upon, incurred by or asserted against any
Indemnitee pursuant to Environmental Law, including those relating to or arising
from, directly or indirectly, any past or present activity, practice, or
operation of, or land ownership, lease, operation, or use by Holdings or any of
its Subsidiaries.

“Indemnitee” as defined in Section 10.3.

 

12



--------------------------------------------------------------------------------

“Indemnitee Agent Party” as defined in Section 9.6.

“Interest Payment Date” means (a) the last day of each Fiscal Quarter,
commencing on the first such date to occur after the Closing Date, and (b) the
final maturity date of the Term Loan.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations, (ii) approved by Administrative Agent, and (iii) not
for speculative purposes.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Holdings from any Person (other than Holdings or any
Guarantor Subsidiary), of any Capital Stock of such Person; and (iii) any direct
or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Holdings or any of
its Subsidiaries to any other Person (other than Holdings or any Guarantor
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write ups, write
downs or write offs with respect to such Investment.

“IP Ancillary Rights” means, with respect to any Intellectual Property (of the
type described in clauses (a) and (c) of the definition of Intellectual
Property), as applicable, all foreign counterparts to, and all divisionals,
reversions, continuations, continuations-in-part, reissues, reexaminations,
renewals and extensions of, such Intellectual Property and all income,
royalties, proceeds and liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect to such
Intellectual Property, including all rights to sue or recover at law or in
equity for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property of the type described in clause (a) of the
definition of Intellectual Property.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit G delivered by a Credit Party pursuant to Section 5.10.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Landlord Collateral Access Agreement” means a Landlord Waiver and Consent
Agreement substantially in the form of Exhibit I with such amendments or
modifications as may be approved by Collateral Agent.

 

13



--------------------------------------------------------------------------------

“Laws” or “laws” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

“Lead Arranger” as defined in the preamble hereto.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to an Interest Rate Agreement or Currency Agreement (including any
Person who is a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into an Interest Rate Agreement
or Currency Agreement, ceases to be a Lender) including, without limitation,
each such Affiliate that enters into a joinder agreement with Collateral Agent.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

“Limited Condition Acquisition” means any acquisition, including by way of
merger, or Investment, in each case, by Holdings or one or more of its
Subsidiaries permitted pursuant to this Agreement the consummation of which is
not conditioned upon the availability of, or on obtaining, third party
financing.

“Luxor Capital” as defined in the preamble hereto.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, assets or financial condition of Parent and its Subsidiaries, taken
as a whole; (ii) the ability of Parent and its Subsidiaries, taken as a whole,
to timely perform their Obligations; (iii) the legality, validity, binding
effect, or enforceability against a Credit Party of a Credit Document to which
it is a party; or (iv) the rights, remedies and benefits available to, or
conferred upon, any Agent and any Lender or any Secured Party under any Credit
Document.

“Material Contract” means any contract or other arrangement to which Holdings or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

“Material Real Estate Asset” means any fee owned Real Estate Asset having a fair
market value in excess of $5,000,000 as of the date of the acquisition thereof.

“Merger” means the merger of Target with and into the Borrower with the Borrower
as the surviving entity of such merger.

 

14



--------------------------------------------------------------------------------

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
May 16, 2018, by and among Parent, Borrower and Target.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means any mortgage or deed of trust in which any Credit Party grants
a Lien on any Material Real Estate Asset to Collateral Agent, as security for
any Obligations, in form and substance satisfactory to the Collateral Agent, as
it may be amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale to the extent paid or payable to non-Affiliates, including
(a) income or gains taxes payable by the seller as a result of any gain
recognized in connection with such Asset Sale during the tax period the sale
occurs, (b) payment of the outstanding principal amount of, premium or penalty,
if any, and interest on any Indebtedness (other than the Term Loan) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale, and (c) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Holdings or any of its
Subsidiaries in connection with such Asset Sale; provided that upon release of
any such reserve, the amount released shall be considered Net Asset Sale
Proceeds.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder, or (b) as a result of the taking of any assets
of Holdings or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Holdings or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Holdings or such Subsidiary in respect thereof (or other immaterial costs
reasonably anticipated to be incurred following such adjustment), and (b) any
bona fide direct costs incurred in connection with any sale of such assets as
referred to in clause (i)(b) of this definition to the extent paid or payable to
non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith.

“Non-Consenting Lender” as defined in Section 2.16.

“Non-US Lender” as defined in Section 2.14(c).

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
supplemented or otherwise modified from time to time.

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them and Lender Counterparties, under any Credit Document or Interest Rate
Agreement and Currency Agreement (including, without limitation, with respect to
an Interest Rate Agreement or Currency Agreement, obligations owed thereunder to
any person

 

15



--------------------------------------------------------------------------------

who was a Lender or an Affiliate of a Lender at the time such Interest Rate
Agreement or Currency Agreement was entered into), whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), payments for early termination
of Interest Rate Agreements or Currency Agreements, fees, expenses,
indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“OFAC” as defined in Section 4.28(a).

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Parent” means Waitr Holdings Inc., a Delaware corporation.

“Parent Convertible Notes” means the issuance by Parent of convertible-to-common
equity promissory notes in an aggregate principal amount of up to $60,000,000
pursuant to the Parent Convertible Notes Credit Agreement.

“Parent Convertible Notes Credit Agreement” means that certain Credit Agreement,
dated as of the date hereof, by and between Parent, the lenders party thereto,
and Luxor Capital as administrative agent, lead arranger and lender.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of Law in or relating to letters patent
and applications therefor.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Perfection Certificate” means a certificate in form satisfactory to Collateral
Agent that provides information with respect to the personal or mixed property
of each Credit Party.

“Permitted Acquisition” means any acquisition by Holdings, Borrower or any of
itsthe Guarantor Subsidiaries, whether by purchase, merger or otherwise, of all
or substantially all of the assets of, all of the Capital Stock of, or a
business line or unit or a division of, any Person; provided,

(i) immediately prior to, and after giving effect thereto, no Event of Default
shall have occurred and be continuing or would result therefrom; provided, that
in the case of a Limited Condition Acquisition, (A) no Event of Default shall
exist at, or occur immediately after, the signing of the applicable definitive
acquisition agreement for such Limited Condition Acquisition

 

16



--------------------------------------------------------------------------------

and (B) no Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) shall exist
before or after giving effect to the consummation of such Limited Condition
Acquisition; and

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Guarantor Subsidiary of Borrower in connection with such
acquisition shall be owned 100% by Holdings, Borrower or a Guarantor Subsidiary
thereof, and the Borrower shall comply with Sections 5.10 and/or 5.11, as
applicable, with respect to such target within the applicable time periods set
forth therein;

(iv) any Person or assets or division as acquired in accordance herewith
(y) shall be in the same, substantially similar or related business or lines of
business in which Borrower and/or itsthe Guarantor Subsidiaries are engaged as
of the Closing Date and (z) for the four quarter period most recently ended
prior to the date of such acquisition for which financial statements are
available, shall have generated earnings before income taxes, depreciation, and
amortization during such period that shall exceed the amount of capital
expenditures related to such Person or assets or division during such period;

(v) the acquisition shall have been approved by the board of directors or other
governing body or controlling Person of the Person acquired or the Person from
whom such assets or division is acquired;

(vi) at least two (2) Business Days prior to the consummation thereof (or such
shorter period as Administrative Agent may agree in its sole discretion), to the
extent available, (x) a due diligence package (including a quality of earnings
report, to the extent available) in each case, prior to closing of such
acquisition, and (y) (I) notice of such acquisition setting forth in reasonable
detail the terms and conditions of such acquisition and (II) pro forma financial
statements of Parent and its Subsidiaries after giving effect to the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith;

(vii) after giving effect to such acquisition, Consolidated Liquidity shall be
at least $15,000,000; and

(viii) as soon as available, executed counterparts of the respective material
agreements, documents, consents and approvals pursuant to which such acquisition
is to be consummated.

“Permitted Holder” means Luxor Capital, Jefferies Financial Group Inc. and
Fertitta Entertainment Inc., and their respective Affiliates.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“PIK Portion” has the meaning set forth in Section 2.5(d).

 

17



--------------------------------------------------------------------------------

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrower and each Guarantor substantially in the form of Exhibit H,
as it may be amended, supplemented or otherwise modified from time to time.

“Prepayment Premium” as defined in Section 2.8(b).

“Principal Office” means, for the Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to Borrower, Administrative Agent and each
Lender; provided, however, that for the purpose of making any payment on the
Obligations or any other amount due hereunder or any other Credit Document, the
Principal Office of Administrative Agent shall be 1114 Avenue of the Americas,
28th Floor, New York, NY 10036 (or such other location within the City and State
of New York as Administrative Agent may from time to time designate in writing
to Borrower and each Lender).

“Projections” as defined in Section 4.8means, collectively, the Closing Date
Projections and the Amendment No. 1 Projections.

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender, by (b) the aggregate Term
Loan Exposure of all Lenders. For all other purposes with respect to each
Lender, “Pro Rata Share” means the percentage obtained by dividing (A) an amount
equal to the sum of the Term Loan Exposure of that Lender, by (B) an amount
equal to the sum of the aggregate Term Loan Exposure of all Lenders.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Real Property Facility” means any real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by Holdings or any of its Subsidiaries or any of
their respective predecessors or Affiliates.

“Register” as defined in Section 2.4(b).

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and between Parent and the investors party thereto.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Agreements” means, collectively, (i) the Parent Convertible Notes, the
Parent Convertible Notes Credit Agreement, the Registration Rights Agreement and
the material documents, instruments and agreements entered into in connection
with the Parent Convertible Notes, (ii) the Merger Agreement and the material
documents, instruments and agreements entered into in connection with the Merger
Agreement, and (iii) the definitive documentation in connection with the
Warrants., (iv) the Amendment No. 1 Acquisition Agreement and the material
documents, instruments and agreements entered into in connection with the
Amendment No. 1 Acquisition Agreement and (v) the definitive documentation in
connection with the Amendment No. 1 Equity Issuance.

 

18



--------------------------------------------------------------------------------

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
receptacles containing any Hazardous Material), including the movement of any
Hazardous Material through the air, soil, surface water, sediment or
groundwater.

“Replacement Lender” as defined in Section 2.16.

“Required Prepayment Date” as defined in Section 2.10(b).

“Required Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than 50% of the aggregate Term Loan Exposure of
all Lenders.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of Parent,
Holdings or Borrower now or hereafter outstanding, except a dividend payable
solely in shares of that class of Capital Stock to the holders of that class;
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
Capital Stock of Parent, Holdings or Borrower now or hereafter outstanding;
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of Parent, Holdings or Borrower now or hereafter outstanding; and (iv) any
payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Sanctioned Country” as defined in Section 4.28(a).

“Sanctions” as defined in Section 4.28(a).

“SDN List” as defined in Section 4.28(a).

“Secured Parties” means each Agent, each Lender, each other Indemnitee and each
other holder of any Obligation of a Credit Party.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

19



--------------------------------------------------------------------------------

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit F.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on (x) the
Closing Date Term Loan Funding Date and reflected in the Closing Date
Projections or (y) the Amendment No. 1 Term Loan Funding Date and reflected in
the Amendment No. 1 Projections, as applicable, or with respect to any
transaction contemplated or undertaken after the Closing Date Term Loan Funding
Date or Amendment No. 1 Term Loan Funding Date, as applicable; and (c) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
Person is “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No.5).

“Subordinated Indebtedness” means the Parent Convertible Notes and any other
Indebtedness, in each case, expressly subordinated to the Obligations as to
right and time of payment and having such subordination and other terms as are,
in each case, reasonably satisfactory to the Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Target” means, prior to the consummation of the Merger, Waitr Incorporated, a
Louisiana corporation.

“Target (BiteSquad)” means, prior to the consummation of the Amendment No. 1
Acquisition, BiteSquad.com, LLC, a Minnesota limited lability company.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or

 

20



--------------------------------------------------------------------------------

gains are considered to arise in or to relate to a particular jurisdiction, or
otherwise) of that Person (and/or, in the case of a Lender, its applicable
lending office).

“Term Loan” means a Term Loan made by a Lender to Borrower pursuant to
Section 2.1(a), collectively, the (a) Closing Date Term Loan and (b) the
Amendment No. 1 Term Loan.

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund the Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s, collectively, the Closing
Date Term Loan Commitment is set forth on Appendix A, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. The aggregate amount
of the Term Loan Commitments as of the Closing Date is $25,000,000.and the
Amendment No. 1 Term Loan Commitment.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loan of such Lender;
provided, at any time prior to the making of theany Term Loan, the Term Loan
Exposure of any Lender shall be equal to such Lender’s Term Loan Commitment.

“Term Loan Maturity Date” means the earlier of (i) November 15, 2022, and
(ii) the date that the Term Loan shall become due and payable in full hereunder,
whether by acceleration or otherwise.

“Terminated Lender” as defined in Section 2.16.

“Title Policy” as defined in Section 5.11(b).

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Transactions” means, collectively, (a) the execution and delivery by the Credit
Parties of the Credit Documents to which they are a party and the borrowing of
the Closing Date Term Loan hereunder on the Closing Date, (b) the issuance of
the Warrants, (c) the Merger and the other transactions contemplated by the
Merger Agreement, (d) the repayment of the Closing Date Existing Indebtedness,
(e) the issuance of the Parent Convertible Notes and, (f) the payment of the
applicable Transaction Costs. on the Closing Date, (g) the execution and
delivery by the Credit Parties of Amendment No. 1 and other Credit Documents
applicable thereto and the borrowing of the Amendment No. 1 Term Loan
thereunder, (h) the Amendment No. 1 Equity Issuance, (i) the Amendment No. 1
Acquisition and the other transactions contemplated by the Amendment No. 1
Acquisition Agreement, (j) the repayment of the Amendment No. 1 Existing
Indebtedness and (k) the payment of the applicable Transaction Costs on the
Amendment No. 1 Effective Date. For the avoidance of doubt, the Transactions
listed in clauses (a) through (f) occurred on the Closing Date and the other
Transactions listed in clauses (g) through (k) shall occur on the Amendment
No. 1 Effective Date.

“Transaction Costs” means the fees, costs and expenses payable or otherwise
borne by Parent, Holdings, Borrower or any of Borrower’stheir Subsidiaries on or
before (i) the Closing Date or within 90 days thereafter in connection with the
Transactions (and the transactions contemplated thereby.) listed in

 

21



--------------------------------------------------------------------------------

clauses (a) through (f) in the definition thereof and (ii) Amendment No. 1
Effective Date or within 90 days thereafter in connection with the Transactions
(and the transactions contemplated thereby) listed in clauses (g) through (k) in
the definition thereof.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

“Waitr Material Adverse Effect” means any change, event, fact or condition,
individually or in the aggregate, that has had or would reasonably be expected
to have a material adverse effect upon (a) the business, results of operations,
workforce, prospects, properties, assets, liabilities or condition (financial or
otherwise) of Target, or (b) the ability of Target to consummate the
transactions contemplated by the Merger Agreement or to perform its obligations
thereunder; provided, however, that the following shall not be deemed either
alone or in combination to constitute, and no adverse change, event, fact or
condition directly resulting from any of the following shall be taken into
account in determining whether any change, event, fact or condition has had or
would reasonably be expected to have a Waitr Material Adverse Effect:
(i) changes in general economic conditions, to the extent that they do not have
a materially disproportionate effect on Target; (ii) changes generally affecting
the specific industry in which Target operates, to the extent that they do not
have a materially disproportionate effect on Target relative to other industry
participants; and (iii) any act of terrorism, war, calamity or act of God, to
the extent that such act does not have a materially disproportionate effect on
Target.

“Waivable Mandatory Prepayment” as defined in Section 2.10(b).

“Warrants” means warrants issued by Parent to Luxor Capital Partners, LP, Luxor
Capital Partners Offshore Master Fund, LP, Luxor Wavefront, LP and Lugard Road
Capital Master Fund, LP to purchase up to an aggregate of $5,000,000 of common
stock of Parent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail- In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2. Accounting Terms.¶ Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Holdings to Lenders pursuant to Sections 5.1(b) and
5.1(c) shall be prepared in accordance with GAAP as in effect at the time of
such preparation. Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements. For the avoidance of doubt, (i) notwithstanding any change
in GAAP after the Closing Date that would require lease obligations that would
be treated as operating leases as of the Closing Date to be classified and
accounted for as Capital Leases or otherwise reflected on Parent’s consolidated
balance sheet, such obligations shall continue to be excluded from the
definition of Indebtedness and (ii) any lease that was entered into after the
date of this Agreement Closing Date that would have been considered an operating
lease under GAAP in effect as of the Closing Date shall be treated as an
operating lease for all purposes under this Agreement and the other Credit
Documents, and obligations in respect thereof shall be excluded from the
definition of Indebtedness.

 

22



--------------------------------------------------------------------------------

1.3. Interpretation, etc.¶ Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. Any capitalized terms used in
any Schedules attached hereto and not otherwise defined therein shall have the
meanings set forth in this Agreement (or, in the absence of any ascribed
meaning, the meaning customarily ascribed to any such term in the applicable
industry or in general commercial usage). The use herein of the word “include”
or “including,” when following any general statement, term or matter, shall not
be construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

1.4. Certifications.¶ Any certificate or other writing required hereunder or
under any other Credit Document to be certified by any officer or other
authorized representative of any Person shall be deemed to be executed and
delivered by the individual holding such office solely in such individual’s
capacity as an officer or other authorized representative of such Person and not
in such officer’s or other authorized representative’s individual capacity.

SECTION 2. LOANS

2.1. Term Loan.¶

(a) Term Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make,

(i) on the Closing Date Term Loan Funding Date, a portion of the Closing Date
Term Loan to Borrower in an amount equal to such Lender’s Closing Date Term Loan
Commitment.; and

(ii) on the Amendment No. 1 Term Loan Funding Date, a portion of the Amendment
No. 1 Term Loan to Borrower in an amount equal to such Lender’s Amendment No. 1
Term Loan Commitment.

Borrower may make only one borrowing under the Closing Date Term Loan Commitment
and Amendment No. 1 Term Loan Commitment, respectively, which borrowing
(i) shall be made on the Closing Date or Amendment No. 1 Effective Date, as
applicable, and (ii) shall be funded on the Closing Date Term Loan Funding Date
or Amendment No. 1 Term Loan Funding Date, as applicable. Any amount borrowed
under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.8 and 2.9, all amounts owed hereunder with
respect to the Term Loan shall be paid in full no later than the Term Loan
Maturity Date. Each Lender’s Closing Date Term Loan Commitment and/or Amendment
No. 1 Term Loan Commitment, as applicable, shall terminate immediately and
without further action on the Closing Date Term Loan Funding Date or Amendment
No. 1 Term Loan Funding Date, as applicable, after giving effect to the funding
of such Lender’s Closing Date Term Loan Commitment and/or Amendment No. 1 Term
Loan Commitment on such date applicable thereto.

(b) Borrowing Mechanics for Term Loan.

(i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than one Business Day prior to the Closing Date or Amendment
No. 1 Effective Date, as

 

23



--------------------------------------------------------------------------------

applicable. Promptly upon receipt by Administrative Agent of such Funding
Notice, Administrative Agent shall notify each Lender of the proposed borrowing.

(ii) Each Lender shall make its share of the Closing Date Term Loan or Amendment
No. 1 Term Loan, as applicable, available to Administrative Agent not later than
12:00 p.m. (New York City time) on the Closing Date Term Loan Funding Date or
Amendment No. 1 Term Loan Funding Date, as applicable, by wire transfer of same
day funds in Dollars, at Administrative Agent’s Principal Office. Upon
satisfaction or waiver of the conditions precedent (i) specified herein, with
respect to the Closing Date Term Loan and (ii) specified in Amendment No. 1,
with respect to the Amendment No. 1 Term Loan, as applicable, Administrative
Agent shall make the proceeds of the Closing Date Term Loan or Amendment No. 1
Term Loan, as applicable, available to Borrower on the Closing Date Term Loan
Funding Date or Amendment No. 1 Term Loan Funding Date, as applicable, by
causing an amount of same day funds in Dollars equal to the proceeds of the
Closing Date Term Loan or Amendment No. 1 Term Loan, as applicable, to be
credited to the account of Borrower at Administrative Agent’s Principal Office
or to such other account as may be designated in writing to Administrative Agent
by Borrower.

(c) Promise to Pay. Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of the Term Loan of such Lender made to such Borrower due and payable on
the Term Loan Maturity Date.

2.2. Pro Rata Shares.¶ The Term Loan shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that (i) the failure of any Lender to fund any
such Term Loan shall not relieve any other Lender of its obligation hereunder
and (ii) no Lender shall be responsible for any default by any other Lender in
such other Lender’s obligation to make its share of the Term Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make its share of the Term
Loan requested hereunder or purchase a participation required hereby.

2.3. Use of Proceeds.¶ TheBorrower shall use (a) the proceeds of the Term Loan
made on the Closing Date shall be used by BorrowerTerm Loan (i) to fund a
portion of the consideration and to pay fees and expenses in connection with the
closing of the Merger and (ii) to finance the working capital needs and other
general corporate purposes of the Borrower (including for Permitted
Acquisitions) and (b) the proceeds of the Amendment No. 1 Term Loan to (i) to
fund a portion of the consideration and to pay fees and expenses in connection
with the closing of the Amendment No. 1 Acquisition and Amendment No. 1 and
(ii) to finance the working capital needs and other general corporate purposes
of Borrower (including Permitted Acquisitions). No portion of the proceeds of
any Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.

2.4. Evidence of Debt; Register; Lenders’ Books and Records; Notes.¶

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Term Loan made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of the Term Loan; and provided further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

 

24



--------------------------------------------------------------------------------

(b) Register. Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of each Lender and each
Lender’s share of the Term Loan from time to time (the “Register”). The Register
shall be available for inspection by Borrower or any Lender at any reasonable
time and from time to time upon reasonable prior notice. Administrative Agent
shall record in the Register the Term Loan, and each repayment or prepayment in
respect of the principal amount of the Term Loan, and any such recordation shall
be conclusive and binding on Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect Borrower’s Obligations in respect of the Term
Loan. Borrower hereby designates the entity serving as Administrative Agent to
serve as Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.4, and Borrower hereby agrees that, to the extent
such entity serves in such capacity, the entity serving as Administrative Agent
and its officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note to evidence such Lender’s share of the
Term Loan.

2.5. Interest on Term Loan.¶

(a) Except as otherwise set forth herein,

(i) the Closing Date Term Loan shall bear interest on the unpaid principal
amount thereof (x) from the date made to (but not including) the Amendment No. 1
Effective Date at the rate of 7.0% per annum and, thereafter, (y) from (and
including) the Amendment No. 1 Effective Date through repayment (whether by
acceleration or otherwise) thereof at the rate of 7.07.125% per annum.; and

(ii) the Amendment No. 1 Term Loan shall bear interest on the unpaid principal
amount thereof from the date made through repayment (whether by acceleration or
otherwise) thereof at the rate of 7.125% per annum.

(b) Interest payable pursuant to Section 2.5(a) shall be computed on the basis
of a 360 day year, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on the Term Loan, the date
of the making of such Term Loan shall be included and the date of payment of
such Term Loan shall be excluded; provided, if the Closing Date Term Loan or
Amendment No. 1 Term Loan, as applicable, is repaid on the same day on which it
is made, one day’s interest shall be paid on thatthe Closing Date Term Loan or
Amendment No. 1 Term Loan, as applicable.

(c) Except as otherwise set forth herein, interest on the Term Loan shall be
payable in arrears, and, other than as elected pursuant to Section 2.5(d) below,
in Cash on and to (i) each Interest Payment Date applicable to the Term Loan;
(ii) upon any prepayment of the Term Loan, whether voluntary or mandatory, to
the extent accrued on the amount being prepaid; and (iii) at maturity, including
final maturity.

(d) For each Interest Payment Date (other than an Interest Payment Date due to
final maturity of the Term Loan), the Borrower may elect, by written notice
delivered to the Administrative Agent at least five (5) Business Days prior to
any such Interest Payment Date, to pay the interest due on the Term Loan on such
Interest Payment Date as follows: (i) all or a portion of the interest accrued
from the immediately preceding Interest Payment Date (or, if no interest has
been paid, the Closing Date) at the interest rate set

 

25



--------------------------------------------------------------------------------

forth in Section 2.5(a) above and, to the extent applicable, including any
additional interest pursuant to the Default Rate set forth in Section 2.6, per
annum for such period in kind (the “PIK Portion”) which shall be added to the
outstanding principal amount of the Term Loan (and thereafter bear interest at
the interest rate set forth in Section 2.5(a) above and, if applicable, the
Default Rate and otherwise be treated as Term Loan for purposes of this
Agreement) and (ii) the remaining portion of interest accrued, if any, from the
immediately preceding Interest Payment Date on which interest was paid (or, if
no interest has been paid, the Closing Date) in Cash. Any such written notice
from the Borrower shall be accompanied by a certificate of a responsible officer
of the Borrower specifying (1) the percentage of interest that will constitute
the PIK Portion, (2) the dollar amount of the PIK Portion that will be added to
the outstanding principal amount of the Term Loan on such Interest Payment Date
and (3) the dollar amount of interest that will be paid in Cash on the Term Loan
on such Interest Payment Date; provided, that if no such notice is provided,
100% of such interest shall be paid in Cash.

2.6. Default Interest.¶ Upon the occurrence and during the continuance of an
Event of Default, the principal amount of the Term Loan outstanding and, to the
extent permitted by applicable law, any interest payments on the Term Loan or
any fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the Term Loan. Payment or acceptance of the increased rates of interest provided
for in this Section 2.6 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of Administrative Agent or any Lender.

2.7. Fees.¶ Borrower agrees to pay to Administrative Agent the fees in the
amounts and at the times separately agreed in the Fee Letter.

2.8. Voluntary Prepayments.¶

(a) Voluntary Prepayments.

(i) At any time and from time to time, Borrower may prepay the Term Loan on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $1,000,000 in excess of that amount.

(ii) All such prepayments shall be made upon not less than one Business Day’s
prior written or telephonic notice given to Administrative Agent by 12:00 p.m.
(New York City time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent (and Administrative Agent will
promptly transmit such telephonic or original notice by telefacsimile or
telephone to each Lender); provided, that any such notice may be conditioned on
the occurrence of one or more other transactions or events. Upon the giving of
any such notice, the principal amount of the Term Loan specified in such notice
shall become due and payable on the prepayment date specified therein. Any such
voluntary prepayment shall be applied as specified in Section 2.10(a).

(b) Call Protection. Upon the occurrence, in each case, on or prior to the date
that is twelve months after the Closing Date, of (i) any voluntary prepayments
pursuant to Section 2.8(a) or mandatory prepayments pursuant to Section 2.9 (in
each case, whether before or after an Event of Default), (ii) any payment,
repayment or redemption of the Obligations following acceleration thereof
(whether before or after the commencement of any bankruptcy event or following
the occurrence of any Event of Default), or (iii) the satisfaction, release,
payment, restructuring, reorganization, replacement, reinstatement, defeasance
or compromise of any of the Obligations in any bankruptcy, foreclosure (whether
by power of judicial

 

26



--------------------------------------------------------------------------------

proceeding or otherwise) or deed in lieu of foreclosure or the making of a
distribution of any kind in any insolvency proceeding in full or partial
satisfaction of the Obligations, a premium (the “Prepayment Premium”) equal to
5.0% of the aggregate principal amount of the Term Loan prepaid (including any
PIK Portion added to the outstanding principal amount of the Term Loan from time
to time) shall be payable to the Administrative Agent, for the benefit of all
Lenders entitled to a portion of such prepayment premium, calculated when such
amount is payable (in the case of a mandatory prepayment) or paid (in the case
of a voluntary prepayment).

2.9. Mandatory Prepayments/Commitment Reductions.¶

(a) Asset Sales. No later than the third Business Day following the date of
receipt by any Credit Party of any Net Asset Sale Proceeds in excess of
$1,000,0002,000,000 in the aggregate in any Fiscal Year, Borrower shall prepay
the Term Loan in an aggregate amount equal to such Net Asset Sale Proceeds;
provided, so long as no Event of Default shall have occurred and be continuing,
upon delivery of a written notice to Administrative Agent, Borrower shall have
the option, directly or through one or more of Holdings’ Subsidiaries, to invest
Net Asset Sale Proceeds (the “Asset Sale Reinvestment Amounts”) in long-term
productive assets of the general type used in the business of Borrower if such
assets are purchased or constructed (i) within two hundred seventy (270) days
following receipt of such Net Asset Sale Proceeds or, (ii) if the Borrower or
one or more of itsHoldings’ Subsidiaries has entered into a binding contract to
reinvest the Net Asset Sale Proceeds within such 270 day period, within 360 days
following receipt of such Net Asset Sale Proceeds. In the event that the Asset
Sale Reinvestment Amounts are not reinvested by Borrower in accordance with
clauses (i) and (ii) above, Administrative Agent shall apply such Asset Sale
Reinvestment Amounts to the Obligations as set forth in Section 2.10(a).

(b) Insurance/Condemnation Proceeds. No later than the third Business Day
following the date of receipt (after the Closing Date) by Holdings or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Borrower shall prepay the Term Loan in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided,
(i) so long as no Event of Default shall have occurred and be continuing, and
(ii) to the extent that aggregate Net Insurance/Condemnation Proceeds in any
Fiscal Year do not exceed $1,000,0002,000,000, Borrower shall have the option,
directly or through one or more of itsHoldings’ Subsidiaries to invest such Net
Insurance/Condemnation Proceeds within two hundred seventy (270) days of receipt
thereof (or, if the Borrower or one or more of itsHoldings’ Subsidiaries has
entered into a binding contract to reinvest the Net Insurance/Condemnation
Proceeds within such 270 day period, 360 days following receipt thereof) in long
term productive assets of the general type used in the business of Holdings and
its Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof.

(c) Issuance of Equity Securities. No later than the third Business Day
following receipt by Holdings of any Cash proceeds in excess of
$1,000,0002,000,000 in any Fiscal Year from a capital contribution to, or the
issuance of any Capital Stock of, Holdings or any of its Subsidiaries (other
than Capital Stock issued (i) pursuant to any employee stock or stock option
compensation plan, (ii) stock issued in connection with the Merger or the
Amendment No. 1 Acquisition, (iii) to fund a Permitted Acquisition or other
permitted Investment or make Capital Expenditures or (iv) for purposes approved
in writing by Administrative Agent), Borrower shall prepay the Term Loan in an
aggregate amount equal to 100% of such proceeds, net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith, in
each case, paid to non-Affiliates, including reasonable legal fees and expenses.

(d) Issuance of Debt. No later than the third Business Day following receipt by
Holdings or any of its Subsidiaries of any Cash proceeds from the incurrence of
any Indebtedness of Holdings or any of its Subsidiaries (other than with respect
to any Indebtedness permitted to be incurred pursuant to Section 6.1), Borrower
shall prepay the Term Loan in an aggregate amount equal to 100% of such
proceeds, net of

 

27



--------------------------------------------------------------------------------

underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, in each case, paid to non-Affiliates, including reasonable
legal fees and expenses.

(e) Parent Convertible Notes and Warrants Registration. In the event that either
(i) the registration statement for the resale of the shares of common stock
underlying the (x) Warrants and the Parent Convertible Notes or (y) the
Amendment No. 1 Equity Issuance has not been filed within 30 days after the
Closing Date or Amendment No. 1 Effective Date, respectively, or (ii) any such
registration statement is not effective within 180 days after the Closing Date
or Amendment No. 1 Effective Date, respectively, the then outstanding principal
amount of the Term Loan will become repayable in full and such repayment shall
be made by Borrower within nine months after the first occurrence of either such
event.

(f) Termination of Parent Convertible Notes. In the event that the definitive
agreements documenting the issuance of the Parent Convertible Notes are
terminated for any reason, the then outstanding principal amount of the Term
Loan will immediately become repayable in full.

(g) Prepayment Certificate. Concurrently with any prepayment of the Term Loan,
Borrower shall deliver to Administrative Agent a certificate of an Authorized
Officer demonstrating the calculation of the amount of the applicable net
proceeds and compensation owing to Lenders under Section 2.8(b), if any, as the
case may be. In the event that Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate,
Borrower shall promptly make an additional prepayment of the Term Loan in an
amount equal to such excess, and Borrower shall concurrently therewith deliver
to Administrative Agent a certificate of an Authorized Officer demonstrating the
derivation of such excess.

2.10. Application of Prepayments/Reductions.¶

(a) Any voluntary prepayments of the Term Loan pursuant to Section 2.8 and any
mandatory prepayment of the Term Loan pursuant to Section 2.9 shall be applied
as follows:

first, to the payment of all fees, and all expenses specified in Section 10.2,
to the full extent thereof;

second, to the payment of any accrued interest at the Default Rate, if any;

third, to the payment of any accrued interest (other than Default Rate
interest);

fourth, to the payment of the Prepayment Premium, if any, on the Term Loan;

fifth, except in connection with any Waivable Mandatory Prepayment in
Section 2.10(b), to prepay the Term Loan.

(b) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, in the event Borrower is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Term Loan, not less than
three Business Days prior to the date (the “Required Prepayment Date”) on which
Borrower is required to make such Waivable Mandatory Prepayment, Borrower shall
notify Administrative Agent of the amount of such prepayment, and Administrative
Agent will promptly thereafter notify each Lender holding outstanding Term Loan
of the amount of such Lender’s Pro Rata Share of such Waivable Mandatory
Prepayment and such Lender’s option to refuse such amount. Each such Lender may
exercise such option by giving written notice to Borrower and Administrative
Agent of its election to do so on or before the first Business Day prior to the

 

28



--------------------------------------------------------------------------------

Required Prepayment Date (it being understood that any Lender which does not
notify Borrower and Administrative Agent of its election to exercise such option
on or before the first Business Day prior to the Required Prepayment Date shall
be deemed to have elected, as of such date, not to exercise such option). On the
Required Prepayment Date, Borrower shall pay to Administrative Agent the amount
of the Waivable Mandatory Prepayment, which amount shall be applied (i) in an
amount equal to that portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise such option, to prepay the Term
Loan of such Lenders (which prepayment shall be applied to the principal of the
Term Loan in accordance with Section 2.10(a)), and (ii) to the extent of any
excess, to Borrower for working capital and general corporate purposes.

2.11. General Provisions Regarding Payments.¶

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent, for the account of Lenders, not later than
2:00 p.m. (New York City time) on the date due via wire transfer of immediately
available funds to account number 849108725 maintained by Administrative Agent
with JPMorgan Chase Bank, N.A. (ABA No. 021000021) in New York City (or at such
other location or bank account within the City and State of New York as may be
designated by Administrative Agent from time to time); funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next Business Day.

(b) All payments in respect of the principal amount of the Term Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

(c) Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Administrative Agent.

(d) Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.

(e) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a), but only to the extent that such
non- conforming payment is not received by the Administrative Agent on the next
Business Day following the date when due. Interest shall continue to accrue on
any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the Default Rate
determined pursuant to Section 2.6 from the date such amount was due and payable
until the date such amount is paid in full.

(f) If an Event of Default shall have occurred and not otherwise been waived,
and the Obligations have become due and payable in full hereunder, whether by
acceleration, maturity or otherwise, all payments or proceeds received by any
Agent hereunder or under any Collateral Document in respect of

 

29



--------------------------------------------------------------------------------

any of the Obligations (including, but not limited to, Obligations arising under
any Interest Rate Agreement or Currency Agreement that are owing to any Lender
or Lender Counterparty), including, but not limited to all proceeds received by
any Agent in respect of any sale, any collection from, or other realization upon
all or any part of the Collateral, shall be applied in full or in part as
follows: first, to the payment of all costs and expenses of such sale,
collection or other realization, including reasonable compensation to each Agent
and its agents and counsel, and all other expenses, liabilities and advances
made or incurred by any Agent in connection therewith, and all amounts for which
any Agent is entitled to indemnification hereunder or under any Collateral
Document (in its capacity as an Agent and not as a Lender) and all advances made
by any Agent under any Collateral Document for the account of the applicable
Grantor, and to the payment of all costs and expenses paid or incurred by any
Agent in connection with the exercise of any right or remedy hereunder or under
any Collateral Document, all in accordance with the terms hereof or thereof;
second, to the extent of any excess of such proceeds, to the payment of all
other Obligations for the ratable benefit of the Lenders and the Lender
Counterparties; and third, to the extent of any excess of such proceeds, to the
payment to or upon the order of such Grantor or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

2.12. Ratable Sharing.¶ Lenders hereby agree among themselves that, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
the Term Loan made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.

2.13. Increased Costs; Capital Adequacy.¶

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.14 (which shall be controlling with respect to the matters covered
thereby), in the event that any Change of Law shall impose on any Lender:
(i) any additional Tax (other than any Tax on the overall net income of such
Lender) with respect to this Agreement or any of the other Credit Documents or
any of its obligations hereunder or thereunder or any payments to any Lender (or
its applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender; or (iii) imposes any other condition (other
than with respect to a Tax matter) on

 

30



--------------------------------------------------------------------------------

or affecting such Lender (or its applicable lending office) or its obligations
hereunder; and the result of any of the foregoing is to increase the cost to
such Lender of agreeing to make, making or maintaining the Term Loan hereunder
or to reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto in an amount deemed by such Lender to be
material; then, in any such case, Borrower shall promptly pay to such Lender,
within five (5) Business Days following receipt of the statement referred to in
the next sentence, such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as each Lender in its sole discretion shall determine) as may be necessary to
compensate such Lender for any such increased cost or reduction in amounts
received or receivable hereunder. Such Lender shall deliver to Borrower (with a
copy to Lenders) a written statement, setting forth in reasonable detail the
basis for calculating the additional amounts owed to any such Lender under this
Section 2.13(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined (which determination shall, absent manifest effort, be final and
conclusive and binding upon all parties hereto) that any Change of Law has
imposed on any Lender relating to (A) the adoption, effectiveness, phase in or
applicability of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or
(B) compliance by any Lender (or its applicable lending office) or any company
controlling such Lender with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, in each case after
the Closing Date, has or would have the effect of reducing the rate of return on
the capital of such Lender or any company controlling such Lender as a
consequence of, or with reference to, such Lender’s share of the Term Loan, or
participations therein or other obligations hereunder with respect to the Term
Loan to a level below that which such Lender or such controlling company could
have achieved but for such adoption, effectiveness, phase in, applicability,
change or compliance (taking into consideration the policies of such Lender or
such controlling company with regard to capital adequacy), then from time to
time, within five (5) Business Days after receipt by Borrower from such Lender
of the statement referred to in the next sentence, Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling company on an after tax basis for such reduction. Such Lender shall
deliver to Borrower (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.13(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error. The
Administrative Agent shall deliver to Borrower (with a copy to Lenders) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to any such Lender under this Section 2.13(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.13 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, however, that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.13 for any increased
costs or reductions incurred more than 180 days prior to the date such Lender
notifies the Borrower of the Change of Law giving rise to such increased costs
or reductions and of Lender’s intention to claim compensation therefor;
provided, further, that if the Change of Law giving rise to such increased costs
or reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

2.14. Taxes; Withholding, etc.¶

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without

 

31



--------------------------------------------------------------------------------

any deduction or withholding on account of, any Tax (other than a Tax on the
overall net income of any Lender) imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Credit Party or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender under
any of the Credit Documents: (i) Borrower shall notify Administrative Agent in
writing of any such requirement or any change in any such requirement as soon as
Borrower becomes aware of it; (ii) Borrower shall pay any such Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on any Credit Party) for its own account or (if that
liability is imposed on Administrative Agent or such Lender, as the case may be)
on behalf of and in the name of Administrative Agent or such Lender; (iii) the
sum payable by such Credit Party in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment
(including such deductions and withholdings applicable to additional sums
payable under this provision), Administrative Agent or such Lender, as the case
may be, receives on the due date a net sum equal to what it would have received
had no such deduction, withholding or payment been required or made; and
(iv) within thirty days after paying any sum from which it is required by law to
make any deduction or withholding, and within thirty days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, Borrower
shall deliver to Administrative Agent evidence satisfactory to the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority; provided, no such additional
amount shall be required to be paid to any Lender under clause (iii) above
(A) with respect to Taxes imposed as a result of such Lender being organized
under the laws of, or having its principal office or its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), (B) except to the extent that any Change of Law after the
date hereof (in the case of each Lender listed on the signature pages hereof on
the Closing Date) or after the effective date of the Assignment Agreement
pursuant to which such Lender became a Lender (other than pursuant to an
assignment request by the Borrower under Section 2.16) (in the case of each
other Lender) in any such requirement for a deduction, withholding or payment as
is mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof or at the date of
such Assignment Agreement, in respect of payments to such Lender and (C) with
respect to Taxes imposed under FATCA.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Borrower, on or prior
to the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Borrower or Administrative Agent (each in the reasonable exercise of its
discretion):

(i) in the case of a Non-US Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Credit Document, executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” Article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” Article of such tax treaty;

 

32



--------------------------------------------------------------------------------

(ii) executed copies of IRS Form W-8ECI;

(iii) in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Non-US Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W
8BEN or W-8BEN-E, as applicable; or

(iv) to the extent a Non-US Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-US Lender is
a partnership and one or more direct or indirect partners of such Non-US Lender
are claiming the portfolio interest exemption, such Non-US Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner.

(d) Each Lender required to deliver any forms, certificates or other evidence
with respect to United States federal income tax withholding matters pursuant to
Section 2.14(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Borrower two new
original copies of such forms, certificates or other evidence reasonably
requested by Borrower to confirm or establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Credit Documents, or notify Administrative
Agent and Borrower of its inability to deliver any such forms, certificates or
other evidence. Borrower shall not be required to pay any additional amount to
any Non-US Lender under Section 2.14(b)(iii) if such Lender shall have failed
(1) to deliver the forms, certificates or other evidence referred to in this
Section 2.14(d), or (2) to notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of
Section 2.14(c) on the Closing Date or on the date of the Assignment Agreement
pursuant to which it became a Lender, as applicable, nothing in this
Section 2.14(d) shall relieve Borrower of its obligation to pay any additional
amounts pursuant this Section 2.14 in the event that, as a result of any change
in any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

2.15. Obligation to Mitigate.¶ Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering the
Term Loan, as the case may be, becomes aware of the occurrence of an event or
the existence of a condition that would entitle such Lender to receive payments
under Section 2.13 or 2.14, it will, to the extent not inconsistent with any
applicable legal or regulatory restrictions, use reasonable efforts to (a) make,
issue, fund or maintain its Credit Extensions through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the additional amounts which would otherwise be required to
be paid to such Lender pursuant to Section 2.13 or 2.14 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of the Term Loan through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect the Term Loan or the

 

33



--------------------------------------------------------------------------------

interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.15 unless Borrower agrees to pay
all incremental expenses incurred by such Lender as a result of utilizing such
other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.15 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

2.16. Removal or Replacement of a Lender.¶ Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is
entitled to receive payments under Section 2.13, 2.14 or 2.15, (ii) the
circumstances which entitle such Lender to receive such payments shall remain in
effect, and (iii) such Lender shall fail to withdraw such notice within five
Business Days after Borrower’s request for such withdrawal; or (b) in connection
with any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 10.5(b), the
consent of Administrative Agent shall have been obtained but the consent of one
or more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such
Increased-Cost Lender or Non-Consenting Lender (the “Terminated Lender”),
Administrative Agent may (which, in the case of an Increased-Cost Lender, only
after receiving written request from Borrower to remove such Increased-Cost
Lender), by giving written notice to Borrower and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Term Loan in full to
one or more Eligible Assignees (each a “Replacement Lender”) in accordance with
the provisions of Section 10.6 and Terminated Lender shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Term Loan of the Terminated Lender, (B) an amount
equal to all unreimbursed drawings that have been funded by such Terminated
Lender, together with all then unpaid interest with respect thereto at such time
and (C) an amount equal to all accrued, but theretofore unpaid fees owing to
such Terminated Lender; (2) on the date of such assignment, Borrower shall pay
any amounts payable to such Terminated Lender pursuant to Section 2.13 or 2.14;
and (3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender. In the
event that the Terminated Lender fails to execute an Assignment Agreement
pursuant to Section 10.6 within five Business Days after receipt by the
Terminated Lender of notice of replacement pursuant to this Section 2.16 and
presentation to such Terminated Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 2.16, the Terminated Lender shall be deemed
to have executed and delivered such Assignment Agreement, and upon the execution
and delivery of Assignment Agreement by the Replacement Lender and
Administrative Agent, shall be effective for purposes of this Section 2.16 and
Section 10.6. Upon the prepayment of all amounts owing to any Terminated Lender
such Terminated Lender shall no longer constitute a “Lender” for purposes
hereof; provided, any rights of such Terminated Lender to indemnification
hereunder shall survive as to such Terminated Lender.

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date.¶ The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received sufficient copies
of each Credit Document duly executed and delivered by each applicable Credit
Party for each Lender.

 

34



--------------------------------------------------------------------------------

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) a certificate of each Credit Party, dated the Closing Date and
executed by a secretary, assistant secretary or other senior officer (as the
case may be) thereof, which shall (A) certify that attached thereto is a true
and complete copy of the resolutions or written consents of its shareholders,
board of directors, board of managers, members or other governing body
authorizing the execution, delivery and performance of the Credit Documents to
which it is a party and, in the case of the Borrower, the borrowings hereunder,
and that such resolutions or written consents have not been modified, rescinded
or amended and are in full force and effect, (B) identify by name and title and
bear the signatures of the officers, managers, directors or authorized
signatories of such Credit Party authorized to sign the Credit Documents to
which it is a party on the Closing Date and (C) certify (x) that attached
thereto is a true and complete copy of the certificate or articles of
incorporation or organization (or memorandum of association or other equivalent
thereof) of such Credit Party certified as of a recent date by the relevant
authority of the jurisdiction of organization of such Credit Party and a true
and correct copy of its by-laws or operating, management, partnership or similar
agreement and (y) that such documents or agreements have not been amended
(except as otherwise attached to such certificate and certified therein as being
the only amendments thereto as of such date) and (ii) a good standing (or
equivalent) certificate as of a recent date for such Credit Party from its
jurisdiction of organization.

(c) Transactions.

(i) Merger. Prior to or simultaneously with the initial incurrence of the
Closing Date Term Loan, (A) all conditions to closing set forth in the Merger
Agreement shall have been satisfied (including, without limitation, the final
vote of the shareholders of Parent and any approvals required by Nasdaq) and
(B) the Merger shall be consummated in accordance with the terms of the Merger
Agreement, but without giving effect to any amendment, waiver or consent by
Parent, Holdings or the Borrower that is materially adverse to the interests of
the Lenders without the consent of the Lenders (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that Luxor Capital’s
consent will be required for any amendment, modification or waiver that would
involve: (1) any negative impact on creditworthiness; (2) any impact on capital
structure (including issuance of equity and equity-based incentives), except for
issuances by Target of up to 150,000 shares of Target common equity or equity
based incentives in connection with new hires; (3) incurrence of any new
Indebtedness or other liabilities outside the ordinary course of business for
Target; (4) any related-party transactions (covering new agreements or
modifications to existing agreements) by Parent or Target; (5) any changes to
senior management of Parent or Target; and (6) any waiver involving compliance
with Law, and (C) there shall be no breach, default or grounds for default under
the Merger Agreement.

(ii) Issuance of Warrants. Prior to or simultaneously with the initial
incurrence of the Closing Date Term Loan, the Warrants shall have been issued.

(iii) Parent Convertible Notes. Prior to or simultaneously with the initial
incurrence of the Closing Date Term Loan, the issuance of the Parent Convertible
Notes shall be consummated.

(iv) Exchange of Private Placement Warrants. Prior to or simultaneously with the
initial incurrence of the Closing Date Term Loan, the 14,000,000 private
placement warrants held by Fertitta Entertainment, Inc. and Jefferies Financial
Group Inc. shall be exchanged for 1,600,000 shares of Parent’s common stock.

(v) Satisfaction of Parent’s Convertible Loan. Prior to or simultaneously with
the initial incurrence of the Closing Date Term Loan, Fertitta Entertainment,
Inc. shall have received

 

35



--------------------------------------------------------------------------------

(i) $1,250,000 in Cash and (ii) 75,000 shares of Parent’s common stock, in full
satisfaction of Fertitta Entertainment, Inc.’s prior $1,500,000 loan to Parent.

(d) Existing Indebtedness. On the Closing Date, Parent and its Subsidiaries and
Target shall have (i) repaid in full all Closing Date Existing Indebtedness,
(ii) terminated any commitments to lend or make other extensions of credit
thereunder and (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing Closing Date Existing
Indebtedness or other obligations of Parent and its Subsidiaries or Target
thereunder being repaid on the Closing Date.

(e) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the Transactions
occurring on the Closing Date and each of the foregoing shall be in full force
and effect and in form and substance reasonably satisfactory to Administrative
Agent. All applicable waiting periods shall have expired without any action
being taken or threatened in writing to any Credit Party by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the Transactions occurring on the Closing Date or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.

(f) Perfection Certificate. A completed Perfection Certificate dated the Closing
Date and executed by an Authorized Officer of each Credit Party, together with
all attachments contemplated thereby, together with the delivery of (A) the
results of a recent lien search, by a Person satisfactory to Collateral Agent,
of, including but not limited to, all effective UCC financing statements (or
equivalent filings) made with respect to any personal or mixed property of any
Credit Party in the jurisdictions specified in the Perfection Certificate,
together with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly executed by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens).

(g) Pledged Stock; Stock Powers; Pledged Debt Instruments. The Collateral Agent
(or its bailee) shall have received (i) the certificates representing the
Capital Stock required to be pledged pursuant to the Pledge and Security
Agreement, together with an undated stock or similar power for each such
certificate executed in blank by a duly Authorized Officer of the pledgor
thereof and (ii) any Pledged Debt Instruments (as defined in the Pledge and
Security Agreement) required to be pledged pursuant to the Pledge and Security
Agreement, endorsed in blank (or accompanied by a transfer form endorsed in
blank) by the pledger thereof.

(h) Filings Registrations and Recordings. Each document (including any UCC (or
similar) financing statement or Intellectual Property Security Agreement filing
with the Applicable IP Office (as defined in the Pledge and Security Agreement))
required by any Collateral Document or under law to be filed, registered or
recorded in order to create in favor of the Collateral Agent, for the benefit of
the Secured Parties, a perfected Lien on the Collateral required to be delivered
pursuant to such Collateral Document, prior and superior in right to any other
Person (other than with respect to Permitted Liens), shall have been received by
the Collateral Agent and be in proper form for filing, registration or
recordation.

(i) No Issuances of Additional Capital Stock. Since August 23, 2018, except as
contemplated by the Related Agreements, Parent shall not have issued any
additional shares of Capital Stock (including any warrants, options or other
instruments convertible into shares of Capital Stock), including previously
outstanding shares of common stock that have been redeemed other than pursuant
to Sections 3.1(c)(iv)

 

36



--------------------------------------------------------------------------------

and 3.1(c)(v); provided that Parent may issue (or re-issue) shares of Capital
Stock solely to the extent required in order to fund the Minimum Cash
Consideration Amount (as defined in the Merger Agreement).

(j) Evidence of Insurance. Collateral Agent shall have received a certificate
from Borrower’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, naming the Collateral Agent, for the benefit of Secured Parties, as
additional insured and loss payee thereunder to the extent required under
Section 5.5.

(k) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of a customary opinion of
Winston & Strawn LLP, counsel for Credit Parties, dated as of the Closing Date
in form and substance satisfactory to Administrative Agent (and each Credit
Party hereby instructs such counsel to deliver such opinions to Agents and
Lenders).

(l) Fees. Prior to or substantially concurrently with the funding of the Closing
Date Term Loan hereunder, the Administrative Agent shall have received
(i) payment of all fees required to be paid by the Borrower on the Closing Date
pursuant to the Commitment Letter or Fee Letter and (ii) reimbursement for all
costs and expenses required to be paid to Luxor Capital and/or its Affiliates by
the Borrower pursuant to the Commitment Letter, in each case, for which invoices
have been presented at least two Business Days prior to the Closing Date
(including the reasonable and documented out-of-pocket costs and expenses of
Luxor Capital’s and its Affiliates’ due diligence investigation and any fees and
expenses of legal counsel), which amounts may be offset against the proceeds of
the Closing Date Term Loan.

(m) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from the chief financial officer (or other
financial officer with reasonably equivalent responsibilities) of the Borrower
certifying as to the matters set forth therein dated as of the Closing Date.

(n) Minimum Liquidity. The Borrower shall demonstrate in form and substance
reasonably satisfactory to Administrative Agent that on the Closing Date,
including the payment of all Transaction Costs required to be paid in Cash,
Parent shall have at least $75,000,000 of Cash.

(o) No Waitr Material Adverse Effect. Since December 31, 2017, no Waitr Material
Adverse Effect has occurred.

(p) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by an Authorized Officer of the Borrower certifying as of the
Closing Date to the matters set forth in Sections 3.1(n), (o), (s) and (t).

(q) USA Patriot Act. No later than two Business Days in advance of the Closing
Date, the Administrative Agent shall have received all documentation and other
information reasonably requested by the Lender at least 10 days in advance of
the Closing Date, which documentation or other information is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

(r) Funding Notice. Administrative Agent shall have received at least one
Business Date prior to the Closing Date a fully executed and delivered Funding
Notice.

(s) Representations and Warranties. Other than the representation and warranty
contained in Section 4.9, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of the Closing Date (except for those representations and
warranties that are conditioned by materiality, which shall be true and correct
in all respects) on and as of the Closing Date to the same extent as though made
on and as of that date, except to the extent such

 

37



--------------------------------------------------------------------------------

representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except for those representations and warranties that are
conditioned by materiality, which shall have been true and correct in all
respects) on and as of such earlier date.

(t) No Default or Event of Default. As of the Closing Date, no event shall have
occurred and be continuing or would result from the consummation of the
applicable Credit Extension that would constitute an Event of Default or a
Default.

Each Lender, by delivering its signature page to this Agreement on the Closing
Date, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
by any Agent, Required Lenders or Lenders, as applicable on the Closing Date.

Notwithstanding anything herein to the contrary, Requested, Inc., a Delaware
corporation, shall not be required to (i) become a Guarantor hereunder,
(ii) become a Grantor under the Pledge and Security Agreement or (iii) have its’
Capital Stock pledged as Collateral pursuant to the Pledge and Security
Agreement, in each case, prior to the time period (and subject to the terms) set
forth in Schedule 5.15.

3.2. Conditions Subsequent to the Closing Date.¶ Borrower shall fulfill, on or
before the date applicable thereto (which date can be extended in writing by the
Administrative Agent in its sole discretion), each of the conditions subsequent
specified in Section 5.15.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Agents and Lenders to enter into this Agreement and to make
the Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender, on the Closing Date, that the following
statements are true and correct:

4.1. Organization; Requisite Power and Authority; Qualification.¶ Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

4.2. Capital Stock and Ownership.¶ The Capital Stock of each of Parent and its
Subsidiaries has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date
hereofAmendment No. 1 Effective Date, there is no existing option, warrant,
call, right, commitment or other agreement to which Parent or any of its
Subsidiaries is a party requiring, and there is no membership interest or other
Capital Stock of Parent or any of its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by Parent or any of its
Subsidiaries of any additional membership interests or other Capital Stock of
Parent or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of Parent or any of its Subsidiaries.
Schedule 4.2 correctly sets forth the ownership interest of Parent and each of
its Subsidiaries in their respective Subsidiaries as of the ClosingAmendment
No. 1 Effective Date both before and after giving effect to the Transactions to
occur on the Amendment No. 1 Effective Date.

 

38



--------------------------------------------------------------------------------

4.3. Due Authorization.¶ The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4. No Conflict.¶ The execution, delivery and performance by each Credit Party
of the Credit Documents to which it is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of (i) any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, (ii) any of the
Organizational Documents of Holdings or any of its Subsidiaries, or (iii) any
order, judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Holdings or any of its Subsidiaries; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Holdings or any of its Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of Collateral Agent, on behalf of
Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of Holdings or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date or Amendment No. 1
Effective Date, as applicable, and disclosed in writing to Lenders except, with
respect to any conflict, breach, violation, contravention, approval or consent
referred to in clauses (a)(i), (a)(iii), (b), (c), or (d), to the extent that
such conflict, breach, violation, contravention or failure to obtain such
approval or consent, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

4.5. Governmental Consents.¶ The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date or
Amendment No. 1 Effective Date, as applicable.

4.6. Binding Obligation.¶ Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7. Historical Financial Statements.¶

(a) Closing Date. The Closing Date Historical Financial Statements were prepared
in conformity with GAAP and fairly present, in all material respects, the
financial position, on a consolidated basis, of the Persons described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date, neither Target nor any of its
Subsidiaries has any contingent liability or liability for taxes, long term
lease or unusual forward or long term commitment that is not reflected in the
Closing Date Historical Financial Statements or the notes thereto and which in
any such case is material in relation to the business, operations, properties,
assets or financial condition of Target and any of its Subsidiaries taken as a
whole.

(b) Amendment No. 1 Effective Date. The Amendment No. 1 Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein

 

39



--------------------------------------------------------------------------------

for each of the periods then ended, subject, in the case of any such unaudited
financial statements, to changes resulting from audit and normal year-end
adjustments. As of the Amendment No. 1 Effective Date, neither Target
(BiteSquad) nor any of its Subsidiaries has any contingent liability or
liability for taxes, long term lease or unusual forward or long term commitment
that is not reflected in the Amendment No. 1 Historical Financial Statements or
the notes thereto and which in any such case is material in relation to the
business, operations, properties, assets or financial condition of Target
(BiteSquad) and any of its Subsidiaries taken as a whole.

4.8. Projections.¶

(a) Closing Date. On and as of the Closing Date, the Closing Date Projections of
Parent and its Subsidiaries for the period of Fiscal Year 2019 through and
including Fiscal Year 2023, including monthly projections for each month during
the Fiscal Year in which the Closing Date takes place, (the “Closing Date
Projections”) are based on good faith estimates and assumptions made by the
management of Parent; and

(b) Amendment No. 1 Effective Date. On and as of the Amendment No. 1 Effective
Date, the Amendment No. 1 Projections of Parent and its Subsidiaries for the
period of Fiscal Year 2019 through and including Fiscal Year 2023, including
monthly projections for each month during the Fiscal Year in which the Amendment
No. 1 Effective Date takes place, (the “Amendment No. 1 Projections”) are based
on good faith estimates and assumptions made by the management of Parent;

provided, in each case, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material and are
intended to be considered forward-looking statements within the meaning of the
“safe harbor” provisions of the Private Securities Litigation Reform Act of
1995; provided further, as of the Closing Date or Amendment No. 1 Effective
Date, as applicable, management of Parent believed that the Closing Date
Projections or Amendment No. 1 Projections, as applicable, were reasonable and
attainable.

4.9. No Material Adverse Change.¶ Since December 31, 2017, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

4.10. Security Interest in Collateral.¶ Subject to Section 5.15, the provisions
of this Agreement, the Pledge and Security Agreement and the other Credit
Documents are effective to create in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, a valid and enforceable security
interest in and Lien upon the Collateral purported to be pledged, charged,
mortgaged or assigned by it thereunder and described therein, subject, in the
case of enforceability, to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and to general principles of equity and
principles of good faith and fair dealing, and upon the making of such filings
and the taking of such other actions required to be taken hereby or by the
applicable Credit Documents, such security interest and Lien shall constitute a
fully perfected first priority Lien upon such right, title and interest of the
Credit Parties, in and to such Collateral (to the extent such Liens are required
to be perfected under the terms of the Credit Documents), to the extent that
such security interest and Lien can be perfected by such filings, actions,
giving of notice and possession, subject only to Permitted Liens.

4.11. Adverse Proceedings, etc.¶ Except as set forth in Schedule 4.11, there are
no Adverse Proceedings, individually or in the aggregate, that could reasonably
be expected to have a Material Adverse Effect. Neither Holdings nor any of its
Subsidiaries (a) is in violation of any applicable laws (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (b) is subject to or in default with respect
to any final judgments, writs, injunctions,

 

40



--------------------------------------------------------------------------------

decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

4.12. Payment of Taxes.¶ Except as otherwise permitted under Section 5.3, all
tax returns and reports of Holdings and its Subsidiaries required to be filed by
any of them have been timely filed, and all taxes shown on such tax returns to
be due and payable and all assessments, fees and other governmental charges upon
Holdings and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable. Holdings knows of no proposed tax assessment against Holdings
or any of its Subsidiaries which is not being actively contested by Holdings or
such Subsidiary in good faith and by appropriate proceedings; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

4.13. Properties.¶

(a) Title. Each of Holdings and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good title to (in the case of all other personal property),
all of their respective properties and assets reflected in their respective
Historical Financial Statements referred to in Section 4.7 and in the most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.9. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.

(b) Real Estate. As of the ClosingAmendment No. 1 Effective Date, Schedule 4.13
contains a true, accurate and complete list of (i) all Real Estate Assets, and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real Estate Asset of any Credit Party, regardless of whether such
Credit Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment. Each agreement
listed in clause (ii) of the immediately preceding sentence is in full force and
effect and Holdings does not have knowledge of any default that has occurred and
is continuing thereunder, and each such agreement constitutes the legally valid
and binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

4.14. Environmental Matters.¶ Neither Holdings nor any of its Subsidiaries nor
any of their respective Real Property Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law or any Environmental Claim that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of Holdings’ and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or events which
could reasonably be expected to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Neither Holdings
nor any of its Subsidiaries nor, to any Credit Party’s knowledge, any
predecessor of Holdings or any of its Subsidiaries has filed any notice under
any Environmental Law indicating past or present treatment of Hazardous
Materials at any Real Property Facility, and none of Holdings’ or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under

 

41



--------------------------------------------------------------------------------

40 C.F.R. Parts 260-270 or any state equivalent that could reasonably be
expected to have a Material Adverse Effect. Holdings and each of its
Subsidiaries is and has been in compliance with all Environmental Laws,
including obtaining and maintaining all Governmental Authorizations required by
any applicable Environmental Law except such non-compliance or Governmental
Authorizations that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. There has been no Release of
any Hazardous Materials at, on, under or from any property currently owned, or
to each of Holdings’ and its Subsidiaries’ knowledge, at, on, under or from any
property currently leased or operated or formerly owned, leased or operated by
Holdings or any of its Subsidiaries that, individually or in the aggregate, has
had, or could reasonably be expected to have, a Material Adverse Effect.

4.15. No Defaults.¶ Neither Holdings nor any of its Subsidiaries is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

4.16. Material Contracts.¶ All Material Contracts are in full force and effect
and no defaults currently exist thereunder.

4.17. Governmental Regulation.¶ Neither Holdings nor any of its Subsidiaries is
subject to regulation under the Public Utility Holding Company Act of 2005, the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Holdings nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

4.18. Margin Stock.¶ Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Term Loan made to such Credit Party will be used to purchase
or carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

4.19. Employee Matters.¶ Neither Holdings nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and Borrower, threatened in writing against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against Holdings or any of its Subsidiaries or to the best knowledge of Holdings
and Borrower, threatened in writing against any of them, (b) no strike or work
stoppage in existence or threatened involving Holdings or any of its
Subsidiaries, and (c) to the best knowledge of Holdings and Borrower, no union
representation question existing with respect to the employees of Holdings or
any of its Subsidiaries and, to the best knowledge of Holdings and Borrower, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

4.20. Employee Benefit Plans.¶ Holdings, each of its Subsidiaries and each of
their respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each

 

42



--------------------------------------------------------------------------------

Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan, except (with respect to any matter specified in the
preceding clause, either individually or in the aggregate) such as is not
reasonably likely to have a Material Adverse Effect.. Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by Holdings, any of its Subsidiaries or any
of their ERISA Affiliates. No ERISA Event has occurred or is reasonably expected
to occur. Except to the extent required under Section 4980B of the Internal
Revenue Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Holdings, any of its Subsidiaries or any of their ERISA Affiliates (determined
as of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of Holdings, its Subsidiaries and their respective ERISA Affiliates
for a complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA is zero. Holdings, each of its Subsidiaries
and each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

4.21. Certain Fees.¶ No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated hereby (it being
understood and agreed that this representation does not cover or apply to any
underwriting or financial advisory fees payable in connection with the
Transactions).

4.22. Solvency.¶ Each Credit Party is and, after the consummation of the
Transactions to occur on (a) the Closing Date and (b) Amendment No. 1 Effective
Date, as applicable, and the incurrence of indebtedness and obligations in
connection therewith, will be, Solvent.

4.23. [Reserved].¶

4.24. Compliance with Statutes, etc.¶ Each of Holdings and its Subsidiaries is
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any Governmental
Authorizations issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Holdings or any of its Subsidiaries),
except such non-compliance that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

4.25. Disclosure.¶ No representation or warranty of any Credit Party contained
in any Credit Document or in any other documents, certificates or written
statements furnished to Lenders by or on behalf of Holdings or any of its
Subsidiaries for use in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact (known to Holdings or Borrower, in the case of any document not furnished
by either of them) necessary in order to make the

 

43



--------------------------------------------------------------------------------

statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Holdings or Borrower to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results. There are no facts known (or which should upon the reasonable exercise
of diligence be known) to Holdings or Borrower (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.

4.26. Intellectual Property.¶ Except as set forth on Schedule 4.26, each Credit
Party and each Subsidiary of each Credit Party owns, or is licensed to use, all
Intellectual Property necessary to conduct its business as currently conducted
except for such Intellectual Property the failure of which to own or license
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. To the knowledge of each Credit Party,
except as set forth on Schedule 4.26, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does
not infringe, misappropriate, dilute or violate any Intellectual Property owned
by any other Person and (b) no other Person has contested any right, title or
interest of any Credit Party or any Subsidiary of any Credit Party in, or
relating to, any Intellectual Property, other than, in each case, as would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

4.27. Deposit Accounts and Other Accounts.¶ Schedule 4.27 lists all banks and
other financial institutions, securities intermediary or commodity intermediary
at which any Credit Party maintains deposit, securities, commodities or similar
accounts as of the ClosingAmendment No. 1 Effective Date, and such Schedule
correctly identifies the name, address and any other relevant contact
information reasonably requested by the Collateral Agent with respect to each
depository or intermediary, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor.

4.28. Foreign Assets Control Regulations; Anti-Money Laundering; Anti-Corruption
Practices.¶

(a) Each Credit Party and each Subsidiary of each Credit Party is in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations (“Sanctions”) as administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) and the U.S. State
Department. No Credit Party and no Subsidiary of a Credit Party (i) is a Person
on the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”), (ii) is a person who is otherwise the target of U.S. economic sanctions
laws such that a U.S. person cannot deal or otherwise engage in business
transactions with such person, (iii) is a Person organized or resident in a
country or territory subject to comprehensive Sanctions (a “Sanctioned
Country”), or (iv) is owned or controlled by (including by virtue of such Person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any Person on the SDN List or a government of a
Sanctioned Country such that the entry into, or performance under, this
Agreement or any other Credit Document would be prohibited by U.S. law.

(b) Each Credit Party and each Subsidiary of each Credit Party is in compliance
with all laws related to terrorism or is in compliance in all material respects
with all laws related to money laundering including: (i) all applicable
requirements of the Currency and Foreign Transactions Reporting Act of 1970 (31
U.S.C. 5311 et. seq., (the Bank Secrecy Act)), as amended by Title III of the
USA Patriot Act, (ii) the Trading with the Enemy Act, (iii) Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (66 Fed. Reg.
49079), any other enabling legislation, executive order or regulations issued

 

44



--------------------------------------------------------------------------------

pursuant or relating thereto and (iv) other applicable federal or state laws
relating to “know your customer” or anti-money laundering rules and regulations.
No action, suit or proceeding by or before any court or Governmental Authority
with respect to compliance with such anti-money laundering laws is pending or
threatened in writing against any Credit Party or any Subsidiary of a Credit
Party.

(c) Each Credit Party and each Subsidiary of each Credit Party is in compliance
in all material respects with all applicable anti-corruption laws, including the
U.S. Foreign Corrupt Practices Act of 1977 (“FCPA”) and the U.K. Bribery Act
2010 (“Anti-Corruption Laws”). No Credit Party nor any Subsidiary of a Credit
Party, nor, to the knowledge of any Credit Party, any director, officer, agent,
employee, or other person acting on behalf of a Credit Party or any Subsidiary
of a Credit Party, has taken any action, directly or indirectly, that would
result in a violation of applicable Anti-Corruption Laws. Each Credit Party and
each Subsidiary of a Credit Party has instituted and will continue to maintain
policies and procedures designed to promote compliance with applicable
Anti-Corruption Laws.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that until the Facility Termination Date,
each Credit Party shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 5.

5.1. Financial Statements and Other Reports.¶ Unless otherwise provided below,
Holdings will deliver to Administrative Agent and Lenders:

(a) [Reserved];

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of the first three Fiscal Quarters of each Fiscal
Year, the consolidated balance sheets of Parent and its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Parent and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, (i) the consolidated balance sheets
of Parent and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of Parent
and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification with respect thereto; and (ii) with respect to such
consolidated financial statements a report thereon of Moss Adams, LLP or other
independent certified public accountants of recognized national standing
selected by Holdings, and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as to going concern and scope of audit, and shall
state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards in the United States of America;

 

45



--------------------------------------------------------------------------------

(d) Compliance Certificate. Together with each delivery of financial statements
of Parent and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a duly
executed and completed Compliance Certificate;

(e) [Reserved];

(f) Notice of Default. Promptly upon any officer of Holdings or Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or Borrower with
respect thereto; or (ii) of the occurrence of any event or change that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect, a certificate of its Authorized Officers specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action Borrower has
taken, is taking and proposes to take with respect thereto;

(g) Notice of Litigation. Promptly upon any officer of Holdings or Borrower
obtaining knowledge of (i) the institution of any Adverse Proceeding not
previously disclosed in writing by Borrower to Lenders, or (ii) any material
development in any Adverse Proceeding that, in the case of either clause (i) or
(ii) could be reasonably expected to have a Material Adverse Effect, or seeks to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated hereby, written
notice thereof together with such other information as may be reasonably
available to Holdings or Borrower to enable Lenders and their counsel to
evaluate such matters (it being understood that the receipt of any privileged
information in respect of such Adverse Proceeding shall be subject to the
execution by Lenders of documents required, in the reasonable opinion of the
applicable Credit Party, to protect attorney-work product and/or attorney-client
privileges);

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service with respect
to each Pension Plan; (2) all notices received by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

(i) Financial Plan. As soon as practicable and in any event no later than thirty
days after the end of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year and each Fiscal Year (or portion thereof) through
the final maturity date of the Term Loan (a “Financial Plan”), including (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of Parent and its Subsidiaries for each such Fiscal Year,
together with pro forma Compliance Certificates for each such Fiscal Year and an
explanation of the assumptions on which such forecasts are based,
(ii) forecasted consolidated statements of income and cash flows of Parent and
its Subsidiaries for each month of each such Fiscal Year, and (iviii) forecasts
demonstrating adequate liquidity through the final maturity date of the Term
Loan, together, in each case, with an explanation of the assumptions on which
such forecasts are based all in form and substance reasonably satisfactory to
Agents;

(j) Insurance Report. As soon as practicable and in any event within thirty days
of the end of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material

 

46



--------------------------------------------------------------------------------

insurance coverage maintained as of the date of such report by Holdings and its
Subsidiaries and all material insurance coverage planned to be maintained by
Holdings and its Subsidiaries in the immediately succeeding Fiscal Year;

(k) Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits, assessments and reports with
respect to environmental matters at any Real Property Facility or which relate
to the operations or any environmental liabilities or obligations of Holdings or
its Subsidiaries which, in any such case, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

(l) Information Regarding Collateral. (a) Borrower will furnish to Collateral
Agent prior written notice of any change (i) in any Credit Party’s legal name,
(ii) in any Credit Party’s type of organization or (iii) in any Credit Party’s
jurisdiction of organization. Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral and for the Collateral at all times following
such change to have a valid, legal and perfected security interest as
contemplated in the Collateral Documents. Borrower also agrees promptly to
notify Collateral Agent if any material portion of the Collateral is damaged or
destroyed;

(m) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), Borrower shall deliver to Collateral Agent an Officer’s
Certificate (i) either confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
ClosingAmendment No. 1 Effective Date or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes, or
(ii) certifying that all UCC financing statements (including fixtures filings,
as applicable) or other appropriate filings, recordings or registrations, have
been filed of record in each governmental, municipal or other appropriate office
in each jurisdiction identified in the Perfection Certificate or pursuant to
clause (i) above to the extent necessary to protect and perfect the security
interests under the Collateral Documents for a period of not less than 18 months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period);

(n) [Reserved];

(o) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Parent or any Subsidiary of Parent to its security
holders acting in such capacity, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Parent or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, (iii) all press
releases and other statements made available generally by Parent or any of its
Subsidiaries to the public concerning material developments in the business of
Parent or any of its Subsidiaries, and (B) such other information and data with
respect to Parent or any of its Subsidiaries as from time to time may be
reasonably requested by Administrative Agent.

Documents required to be delivered pursuant to Section 5.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered
(a) on the date on which the Borrower posts such documents, or provides a link
thereto on its website on the Internet at the website address or (b) on the date
which such documents are filed for public availability on the Securities and
Exchange Commission’s Electronic Data Gathering and Retrieval System (EDGAR).

 

47



--------------------------------------------------------------------------------

5.2. Existence.¶ Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party or any
of its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.

5.3. Payment of Taxes and Claims.¶ Each Credit Party will, and will cause each
of its Subsidiaries to, pay all Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and
(b) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim. No Credit Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income tax return with any Person (other than
Holdings or any of its Subsidiaries). In addition, Borrower agrees to pay to the
relevant Governmental Authority or, at the option of the Administrative Agent,
timely reimburse it for the payment of, any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by any Governmental Authority that arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement.

5.4. Maintenance of Properties.¶ Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Holdings and its Subsidiaries and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.

5.5. Insurance.¶ Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, (i) business interruption insurance
reasonably satisfactory to Administrative Agent, and (ii) casualty insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of Holdings and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the foregoing, Holdings will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name Collateral Agent, on behalf of Lenders as an
additional insured thereunder as its interests may appear, and (ii) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to Collateral Agent, that names Collateral
Agent, on behalf of Secured Parties as the loss payee thereunder and, to the
extent available, provides for at least thirty days’ prior written notice to
Collateral Agent of any modification or cancellation of such policy.

 

48



--------------------------------------------------------------------------------

5.6. Inspections.¶ Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Agent
or any Lender to visit and inspect any of the properties of any Credit Party and
any of its respective Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may reasonably be requested;
provided, however, in the absence of an Event of Default, such inspections,
visits and discussions shall be limited to three times per Fiscal Year.

5.7. Lenders Meetings.¶ Holdings and Borrower will, upon the request of
Administrative Agent or Required Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Borrower’s corporate offices (or at such other location as may be agreed to by
Borrower and Administrative Agent) at such time as may be agreed to by Borrower
and Administrative Agent.

5.8. Compliance with Laws.¶ Each Credit Party will comply, and shall cause each
of its Subsidiaries to comply, with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

5.9. Environmental.¶

(a) Environmental Disclosure. Holdings will deliver to Administrative Agent and
Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to significant environmental matters at any Real Property Facility
or with respect to any Environmental Claims;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any Environmental Laws, (2) any
remedial, corrective, abatement or other response action taken by Holdings or
any other Person in response to (A) the Release or presence of any Hazardous
Materials that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, or (B) any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and (3) Holdings or Borrower’s discovery of any
occurrence, event or condition on any real property adjoining or in the vicinity
of any Real Property Facility that could cause such Real Property Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws;

(iii) as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, (2) any Release required to be reported to any Governmental Authority,
and (3) any request for information from any Governmental Authority that
suggests such agency is investigating whether Holdings or any of its
Subsidiaries may be a potentially responsible party for the Release of any
Hazardous Materials; and

 

49



--------------------------------------------------------------------------------

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws that could reasonably be expected to have a
Material Adverse Effect.

(v) with reasonable promptness, such other documents as from time to time may be
reasonably requested by Administrative Agent related to any matters disclosed
pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) comply with Environmental Law and to cure any violation of or
non-compliance with Environmental Laws by such Credit Party or its Subsidiaries
that could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) make an appropriate response to any
Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.10. Subsidiaries.¶ In the event that any Person becomes a Domestic Subsidiary
of Holdings, Holdings shall (a) within 30 days (or such longer period agreed by
the Administrative Agent) with such Person becoming a Domestic Subsidiary cause
such Domestic Subsidiary to become a Guarantor hereunder and a Grantor under the
Pledge and Security Agreement by executing and delivering to Administrative
Agent and Collateral Agent a Joinder Agreement, and (b) take all such actions
and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 3.1(b), 3.1(f), 3.1(g), 3.1(h), 3.1(k) (to the extent
reasonably requested by the Administrative Agent). In the event that any Person
becomes a Foreign Subsidiary of Holdings, and the ownership interests of such
Foreign Subsidiary are owned by Holdings or by any Domestic Subsidiary thereof,
Holdings shall, or shall cause such Domestic Subsidiary to, deliver, all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 3.1(b), and Holdings shall take, or shall cause such
Domestic Subsidiary to take, all of the actions necessary to grant and to
perfect a First Priority Lien in favor of Collateral Agent, for the benefit of
Secured Parties, under the Pledge and Security Agreement in 65% of the ownership
interests in such Foreign Subsidiary. With respect to each such Subsidiary,
Borrower shall, concurrently with delivery of the joinder documentation
referenced above, send to Administrative Agent written notice setting forth with
respect to such Person (i) the date on which such Person became a Subsidiary of
BorrowerHoldings, and (ii) all of the data required to be set forth in Schedules
4.1 and 4.2 with respect to all Subsidiaries of BorrowerHoldings; provided, such
written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof.

5.11. Additional Material Real Estate Assets.¶

(a) In the event that any Credit Party acquires a Material Real Estate Asset
after the Closing Date, within 90 days (or such longer period agreed to by the
Administrative Agent) of acquiring such Material Real Estate Asset, shall take
all such actions and execute and deliver, or cause to be executed and delivered,
all such mortgages, documents, instruments, agreements, opinions and
certificates similar to those described in Section 3.1(h) and 5.11(b) with
respect to each such Material Real Estate Asset that Collateral Agent shall
reasonably request to create in favor of Collateral Agent, for the benefit of
Secured

 

50



--------------------------------------------------------------------------------

Parties, a valid and, subject to any filing and/or recording referred to herein,
perfected First Priority security interest in such Material Real Estate Assets.

(b) In order to create in favor of Collateral Agent, for the benefit of Secured
Parties, a valid and perfected First Priority security interest in any Material
Real Estate Assets, the relevant Credit Party shall deliver to Administrative
Agent and Collateral Agent:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering such Material
Real Estate Asset;

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in each state in which such Material Real Estate Asset is
located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent;

(iii) (aA) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Collateral Agent with respect to such Material Real Estate Asset (each, a “Title
Policy”), in amounts not less than the fair market value of such Material Real
Estate Asset, together with a title report issued by a title company with
respect thereto, dated not more than thirty days prior to execution of the
Mortgage and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to Collateral
Agent that such Credit Party has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording any Mortgages for each Material Real Estate
Asset in the appropriate real estate records;

(iv) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to Collateral Agent;

(v) ALTA surveys of such Material Real Estate Asset, certified to Collateral
Agent and dated not more than thirty days prior to execution of the relevant
Mortgage; and

(vi) reports and other information, in form, scope and substance satisfactory to
Administrative Agent, regarding environmental matters relating to such Material
Real Estate Asset, which reports shall include a Phase I report for each
Material Real Estate Asset specified by Administrative Agent.

(c) In addition to the foregoing, Borrower shall, at the reasonable request of
Required Lenders, deliver, from time to time, to Administrative Agent such
appraisals as are required by law or regulation of Material Real Estate Assets
with respect to which Collateral Agent has been granted a Lien.

5.12. Landlord Collateral Access Agreements.¶ Each Credit Party shall use
commercially reasonable efforts to obtain a Landlord Collateral Access Agreement
within 60 days of the Closing Date or (with respect to Target (BiteSquad) and
its Subsidiaries only) the Amendment No. 1 Effective Date, as applicable, or
acquisition thereof, from the lessor of each leased property with respect to (to
the extent leased) Borrower’s headquarters and each location where any
Collateral having a fair market value in excess

 

51



--------------------------------------------------------------------------------

of $1,000,000 is stored or where material books and records are located, which
agreement shall be reasonably satisfactory in form and substance to
Administrative Agent.

5.13. Further Assurances.¶ At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents, including providing Lenders
with any information reasonably requested pursuant to Section 10.21. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by the Collateral.

5.14. Miscellaneous Business Covenants.¶ Unless otherwise consented to by Agents
and Required Lenders:

(a) Cash Management Systems. Holdings and its Subsidiaries shall establish and
maintain cash management systems reasonably acceptable to Administrative Agent,
including, without limitation, with respect to blocked account arrangements.

(b) Communication with Accountants. Each Credit Party executing this Agreement
authorizes Administrative Agent to communicate directly with such Credit Party’s
independent certified public accountants and authorizes and shall instruct those
accountants, in each case subject to such accountants’ customary policies and
procedures, to communicate with Administrative Agent and each Lender information
relating to any Credit Party with respect to the business, results of operations
and financial condition of any Credit Party; provided however, that
Administrative Agent shall provide such Credit Party with notice at least three
(3) Business Days prior to first initiating any such communication and such
Credit Party and any of its Subsidiaries shall be given the right to be present
at or participate in such discussions and communications.

5.15. Post-Closing Matters.¶ Borrower shall, and shall cause each of the Credit
Parties to, satisfy the requirements set forth on Schedule 5.15 on or before the
date specified for such requirement or such later date to be determined by the
Agent.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that until the Facility Termination Date,
such Credit Party shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 6.

6.1. Indebtedness.¶ No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Guarantor Subsidiary to Borrower or to any other
Guarantor Subsidiary, or of Borrower to any Guarantor Subsidiary; provided,
(i) all such Indebtedness shall be evidenced by promissory notes and all such
notes shall be subject to a First Priority Lien pursuant to the Pledge and
Security Agreement and (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement that in any such case, is reasonably satisfactory to
Administrative Agent;

 

52



--------------------------------------------------------------------------------

(c) Subordinated Indebtedness and refinancings and extensions of any such
Subordinated Indebtedness in accordance in all respects with the requirements in
respect thereof set forth in Section 6.5(iii);

(d) Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification or from guaranties or letters of
credit, surety bonds or performance bonds securing the performance of Borrower
or any such Subsidiary pursuant to such agreements, in each case, in the
ordinary course of business;

(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(g) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;

(h) guaranties by Borrower of Indebtedness of a Guarantor Subsidiary or
guaranties by a Subsidiary of BorrowerHoldings of Indebtedness of Borrower or a
Guarantor Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.1;

(i) Indebtedness described in Schedule 6.1, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement, and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not less
favorable, taken as a whole, to the obligor thereon or to the Lenders than the
Indebtedness being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended; provided, such Indebtedness permitted under the immediately preceding
clause (i) or (ii) above shall not (A) include Indebtedness of an obligor that
was not an obligor with respect to the Indebtedness being extended, renewed or
refinanced, (B) exceed in a principal amount the Indebtedness being renewed,
extended or refinanced (plus any fees and expenses and including any unfunded or
available commitments), or (C) be incurred, created or assumed if any Default or
Event of Default has occurred and is continuing or would result therefrom;

(j) Indebtedness in an aggregate amount not to exceed at any time
$1,000,0002,000,000 with respect to (x) Capital Leases and (y) purchase money
Indebtedness (including any Indebtedness acquired in connection with a Permitted
Acquisition); provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness;

(k) other Indebtedness of Holdings and its Subsidiaries in an aggregate amount
not to exceed at any time $5,000,0007,500,000;

(l) unsecured earn-outs, deferred purchase price payments and working capital
adjustments incurred in connection with Permitted Acquisitions, subject in each
case to the limitations set forth in Section 6.9(e);

 

53



--------------------------------------------------------------------------------

(m) indebtedness to a bank arising from the honoring by that bank of a check,
draft or other similar instrument drawn against insufficient funds in the
ordinary course of business;

(n) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(o) Indebtedness existing under any credit card or similar cash management
program in an aggregate amount not to exceed at any time $500,000750,000;

(p) Indebtedness consisting of promissory notes issued by Holdings or any of its
Subsidiaries to current or former officers, managers, consultants, directors and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of equity interests of the Borrower or Holdings or Parent
permitted by Section 6.5; provided, such Indebtedness shall be subordinated in
right of payment to the payment in full of the Obligations pursuant to terms
reasonably satisfactory to the Administrative Agent; and

(q) Indebtedness in respect of letters of credit in an aggregate principal
amount not to exceed at any time $3,000,0005,000,000.

6.2. Liens.¶ No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Holdings or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the UCC of any State or under any
similar recording or notice statute, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes (i) not yet delinquent, or (ii) not required to be paid
under Section 5.3 hereof;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue, or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of thirty days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(d) Liens consisting of pledges or deposits incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness) or to secure liability to insurance carriers, so long as
no foreclosure, sale or similar proceedings have been commenced with respect to
any portion of the Collateral on account thereof;

 

54



--------------------------------------------------------------------------------

(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) licenses of patents, trademarks and other intellectual property rights
granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Borrower or such Subsidiary;

(l) Liens described in Schedule 6.2;

(m) Liens securing Capital Leases and/or purchase money Indebtedness permitted
pursuant to Section 6.1(j); provided, any such Lien shall encumber only the
asset acquired with the proceeds of such Indebtedness;

(n) licenses, sublicenses, leases or subleases granted to third parties in the
ordinary course of business not interfering with the ordinary conduct of the
business of the Credit Parties or any of their Subsidiaries in the ordinary
course of business;

(o) Liens securing cash collateral for letters of credit permitted by
Section 6.1(d) or (q); and

(p) additional Liens on property of the Credit Parties or any of their
Subsidiaries not otherwise permitted by this Section 6.2 that secure obligations
up to an aggregate amount of $1,000,0002,000,000 for all such Liens at any time.

6.3. [Reserved].¶

6.4. No Further Negative Pledges.¶ Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale and
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) no Credit Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.

 

55



--------------------------------------------------------------------------------

6.5. Restricted Payments.¶ No Credit Party shall, nor shall it permit any of its
Subsidiaries through any manner or means or through any other Person to,
directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Payment
except that the Credit Parties may (i) make Restricted Payments to Holdings (and
Holdings may make Restricted Payments to Parent) in an aggregate amount not to
exceed $500,000 in any trailing twelve month period, to the extent necessary to
permit Holdings or the Parent to pay general administrative costs and expenses,
(ii) make Restricted Payments to Holdings (and Holdings may make Restricted
Payments to Parent) to the extent necessary to permit Holdings (and, to the
extent applicable, Parent) to discharge the consolidated tax liabilities of
Parent and its Subsidiaries (solely to the extent such taxes are imposed with
respect to the income or activities of Borrower and itsHoldings’ Subsidiaries),
(iii) pay amounts permitted by the subordination terms (including, without
limitation, the prepayment restrictions set forth in Section 2.7 of the Parent
Convertible Notes Credit Agreement) applicable to Subordinated Indebtedness
permitted hereunder and refinancings and extensions of any such Subordinated
Indebtedness if the terms and conditions thereof are not less favorable, taken
as a whole, to the obligor thereon or to the Lenders than the Indebtedness being
refinanced or extended (it being understood that the subordination terms of any
such refinanced or extended Subordinated Indebtedness shall be on substantially
identical terms as the Indebtedness so refinanced or otherwise reasonably
satisfactory to the Administrative Agent), and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended, in each case, so long as any such Credit Party applies the amount of
any such Restricted Payment for such purpose; provided, any such refinanced or
extended Subordinated Indebtedness shall not (x) include Indebtedness of any
obligor that was not an obligor with respect to the Subordinated Indebtedness
being refinanced or extended, (y) exceed in principal amount the Subordinated
Indebtedness being refinanced or extended (plus any fees, premiums and expenses
and including any unfunded or available commitments) or (z) be incurred, created
or assumed if any Default or Event of Default has occurred and is continuing or
would result therefrom, (iv) make Restricted Payments solely in the form of
Capital Stock, (v) make Restricted Payments to other Credit Parties and, (vi) so
long as no Default or Event of Default shall have occurred and be continuing or
shall immediately be caused thereby, Restricted Payments to Holdings, and, if
applicable (but without duplication), Holdings may make Restricted Payments to
Parent, the proceeds of which shall be used solely to purchase or redeem from
current or former employees, members of the board of directors, managers,
consultants (or their respective estates, spouses or former spouses) of Parent
or Holdings, on account of the death, termination, resignation or other
voluntary or involuntary cessation of such person’s employment or directorship,
shares of such Parent’s or Holdings’ equity interests or options or warrants to
acquire such equity interests in an aggregate amount for all such payments not
to exceed $1,000,0002,000,000 in any Fiscal Year (with unused amounts in any
Fiscal Year being carried over to succeeding Fiscal Years subject to a maximum
of $2,500,0005,000,000 in any Fiscal Year) and (vii) make Restricted Payments to
Holdings (and Holdings may make Restricted Payments to Parent) to the extent
necessary to effectuate the Amendment No. 1 Acquisition in an amount not to
exceed $42,080,000.

6.6. Restrictions on Subsidiary Distributions.¶ Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
BorrowerHoldings to (a) pay dividends or make any other distributions on any of
such Subsidiary’s Capital Stock owned by BorrowerHoldings or any other
Subsidiary of BorrowerHoldings, (b) repay or prepay any Indebtedness owed by
such Subsidiary to BorrowerHoldings or any other Subsidiary of BorrowerHoldings,
(c) make loans or advances to BorrowerHoldings or any other Subsidiary of
BorrowerHoldings, or (d) transfer any of its property or assets to
BorrowerHoldings or any other Subsidiary of BorrowerHoldings other than
restrictions (i) in agreements evidencing purchase money Indebtedness permitted
by Section 6.1(j) that impose restrictions on the property so acquired, (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, and (iii) that are
or were created by virtue of

 

56



--------------------------------------------------------------------------------

any transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement.

6.7. Investments.¶ No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture and any Foreign
Subsidiary, except:

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date or Amendment No. 1 Effective
Date, as applicable, in any Subsidiary and Investments made after the Closing
Date among the Borrower and/or one or more Guarantor Subsidiaries that are
Credit Parties;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Holdings and its
Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.1(b);

(e) loans and advances to employees of Holdings and its Subsidiaries (i) made in
the ordinary course of business and described on Schedule 6.7, and (ii) any
refinancings of such loans after the Closing Date in an aggregate amount not to
exceed $100,000 in any Fiscal Year;

(f) Investments made in connection with Permitted Acquisitions permitted
pursuant to Section 6.9;

(g) Investments described in Schedule 6.7;

(h) Investments of a Person (in each case, which is an Investment permitted by
this Section 6.7) that is (i) acquired and becomes a Subsidiary or (ii) merged
or amalgamated or consolidated into any Subsidiary, in each case, in connection
with a Permitted Acquisition after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
Permitted Acquisition, merger, amalgamation or consolidation and were in
existence on the date of such Permitted Acquisition, merger, amalgamation or
consolidation; and

(i) other Investments in an aggregate amount not to exceed at any time
$2,500,000.5,000,000; and

(j) Investments made in connection with the Transactions.

6.8. OFAC; USA Patriot Act; Anti-Corruption Laws.¶ No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to fail to comply with the
laws, regulations and executive orders referred to in Section 4.28. No Credit
Party nor any Subsidiary of a Credit Party, nor any director, officer, agent,
employee, or other person acting on behalf of a Credit Party or any Subsidiary
of a Credit Party, will use the proceeds of the Term Loan, directly or
indirectly, for any payments to any Person, including any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, or otherwise
take any action, directly or indirectly, that would result in a violation of any
Anti-Corruption Laws. Furthermore, the Credit Parties will not, directly or
indirectly, use the proceeds of the transaction, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, Affiliate, joint
venture partner or other Person, to fund any activities of or business with any
Person, or in

 

57



--------------------------------------------------------------------------------

any country or territory, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
participating in the transaction of any Sanctions.

6.9. Fundamental Changes; Disposition of Assets; Acquisitions.¶ No Credit Party
shall, nor shall it permit any of its Subsidiaries to, consummate any
transaction of merger or consolidation, consummate a Division/Series
Transaction, or liquidate, wind-up or dissolve itself (or suffer any liquidation
or dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment and capital expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

(a) any Subsidiary of Holdings may be merged with or into Borrower or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any Guarantor Subsidiary; provided, in the case of
such a merger, Borrower or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales, the proceeds of which, when aggregated with the proceeds of all
other Asset Sales made within the trailing twelve month period, are less than
$1,000,0002,000,000; provided (1) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Borrower (or similar
governing body)), (2) no less than 75% thereof shall be paid in Cash, and
(3) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.9(a);

(d) disposals of obsolete, surplus or worn out property;

(e) Permitted Acquisitions; provided, that the aggregate consideration paid as
purchase price consideration (including, without limitation, Cash consideration,
unsecured earnouts (valued at the time of the making of such Investment in
accordance with GAAP) and deferred purchase price payments) does not exceed
$10,000,000 in the aggregate from the Closing Date to the date of determination;

(f) Investments made in accordance with Section 6.7;

(g) dispositions of inventory or equipment in the ordinary course of business;

(h) dispositions of Cash Equivalents;

(i) dispositions of accounts receivable in the ordinary course of business
(including any discount and/or forgiveness thereof) or, in the case of accounts
receivable in default, in connection with the collection or compromise thereof
and, in any event, not involving any securitization thereof;

(j) leases, subleases, licenses or sublicenses, in each case, in the ordinary
course of business and which do not materially interfere with the business of
the Credit Parties; and

(k) (i) any termination of any lease in the ordinary course of business,
(ii) any expiration of any option agreement in respect of real or personal
property and (iii) any surrender or waiver of contractual

 

58



--------------------------------------------------------------------------------

rights or the settlement, release or surrender of contractual rights or
litigation claims in the ordinary course of business, in each case, which do not
materially interfere with the business of the Credit Parties.

provided, that, upon not less than ten (10) Business Days prior written notice
to Administrative Agent, any Subsidiary of Holdings (other than Borrower) may
enter into a Division/Series Transaction so long as (x) no Default or Event of
Default has occurred and is continuing or would arise therefrom, (y) immediately
after giving effect to such Division/Series Transaction, both (or all) the
surviving Persons (and all series thereof) and any newly resulting Person (and
all series thereof) remain or become, as applicable, Guarantors hereunder (to
the extent the applicable Subsidiary entering into such Division/Series
Transaction was originally a Guarantor), any resulting Person (and all series
thereof) complies with the requirements of Section 5.10 and Section 5.13, if
applicable, (for the avoidance of doubt, at the time of such Division/Series
Transaction, without giving effect to any grace periods provided therein) and,
after giving effect to any actions taken under Section 5.10 and Section 5.13, if
applicable, both the surviving Person (and all series thereof) and any resulting
Person (and all series thereof) are in compliance with the requirements of the
Collateral Documents and (z) if any such Division/Series Transaction is
consummated, each division or series of a Person created thereby shall be
subject to all of the terms and provisions of this Agreement and the other
Credit Documents, and the Liens in favor of Collateral Agent, as fully as if
such Person was subject hereto and thereto prior to giving effect to such
Division/Series Transaction (and the Credit Parties shall be required to ensure
such division or series complies with all terms and provisions of this Agreement
and the other Credit Documents as fully as if such division or series was a
Subsidiary of a Credit Party), and, upon the request of the Administrative
Agent, the applicable Person, division and series shall reaffirm the foregoing
in writing in form and substance reasonably acceptable to Administrative Agent.

6.10. Disposal of Subsidiary Interests.¶ Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.

6.11. Sales and Lease-Backs.¶ No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Holdings or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Holdings or any of its Subsidiaries) in connection with such
lease.

6.12. Transactions with Affiliates.¶ No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of Holdings;
provided, however, that the Credit Parties and their Subsidiaries may enter into
or permit to exist any such transaction if the terms of such transaction are not
less favorable to Holdings or that Subsidiary, as the case may be, than those
that might be obtained at the time from a Person who is not such a holder or
Affiliate; further, provided, that the foregoing restrictions shall not apply to
(a) any transaction between Borrower and any Guarantor Subsidiary;
(b) reasonable and customary fees and indemnitees paid to members of the board
of directors (or similar governing body) of Holdings and its Subsidiaries;
(c) compensation arrangements for officers and other employees of Holdings and
its Subsidiaries entered into in the ordinary

 

59



--------------------------------------------------------------------------------

course of business; (d) transactions described in Schedule 6.12 and amendments
thereof which are not materially adverse to the Lenders; (e) Indebtedness
permitted by Sections 6.1(b), (h) and (p), Restricted Payments permitted by
Section 6.5 and Investments permitted by Sections 6.7(b), (d), (e) and (h); (f)
consummation of the Transactions; and (g) for the avoidance of doubt, fees,
expenses, indemnity and expense reimbursement payable to Jefferies LLC and its
Affiliates in connection with the Transactions, including pursuant to the
Engagement Letters dated as of May 15, 2018 and, October 10, 2018 and to be
dated on or about the Amendment No. 1 Effective Date, each between the Parent
and Jefferies LLC. Borrower shall disclose in writing each material transaction
with any Affiliate of Holdings or of any such holder to Administrative Agent;
provided, however, the Borrower shall not be required to disclose in writing any
transaction permitted by clauses (a), (b), (c), (f) and (g) above.

6.13. Conduct of Business.¶ From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Closing
Date or any business reasonably related thereto and (ii) such other lines of
business as may be consented to by the Administrative Agent and Required
Lenders.

6.14. Permitted Activities of Holdings.¶ Holdings shall not (a) incur, directly
or indirectly, any Indebtedness or any other obligation or liability whatsoever
other than the Indebtedness and obligations under the Related Agreements;
(b) create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired by it other than the Liens created under the Collateral
Documents to which it is a party or permitted pursuant to Section 6.2;
(c) engage in any business or activity or own any assets other than (i) holding
100% of the Capital Stock of Borrower and BiteSquad.com, LLC; (ii) performing
its obligations and activities incidental thereto under applicable laws and
regulations, the Credit Documents, and to the extent not inconsistent therewith,
the Related Agreements; (iii) making Restricted Payments and Investments and
other actions to the extent permitted by this Agreement; (iv) the execution and
delivery or, and the performance of rights and obligations under, any guarantees
of leases or insurance obligations or other guarantees (including in connection
with workers compensation insurance or self-insurance), in each case, to the
extent permitted hereunder; (v) providing indemnification to officers and
directors in the ordinary course of business and (vi) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings and the Borrower and itstheir Subsidiaries; (d) consolidate
with or merge with or into, or convey, transfer or lease all or substantially
all its assets to, any Person; (e) sell or otherwise dispose of any Capital
Stock of any of its Subsidiaries; (f) create or acquire any Subsidiary or make
or own any Investment in any Person other than Borrower, Target (BiteSquad) and
any other Subsidiary that becomes a Subsidiary Guarantor in accordance with the
terms of this Agreement; or (g) fail to hold itself out to the public as a legal
entity separate and distinct from all other Persons.

6.15. [Reserved].

6.16. Amendments or Waivers with Respect to Subordinated Indebtedness.¶ No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, increase the principal amount thereof, change (to earlier dates)
any dates upon which payments of principal or interest are due thereon, change
any event of default or condition to an event of default with respect thereto
(other than to eliminate any such event of default or increase any grace period
related thereto), change the redemption, prepayment or defeasance provisions
thereof, change the subordination provisions of such Subordinated Indebtedness
(or of any guaranty thereof), or if the effect of such amendment or change,
together with all other amendments or changes made, is to increase materially
the obligations of the obligor thereunder or to confer any additional rights on
the holders of such Subordinated Indebtedness (or a trustee or other
representative on their behalf) which would be adverse to any Credit Party or
Lenders.

 

60



--------------------------------------------------------------------------------

6.17. Fiscal Year.¶ No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from December 31.

6.18. Deposit Accounts and Other Accounts.¶ No Credit Party shall establish or
maintain a deposit, securities, commodity or similar account that is not subject
to a Control Agreement and no Credit Party will deposit proceeds in a deposit
account which is not subject to a Control Agreement, in each case, other than
(a) any payroll account so long as such payroll account is a zero balance
account or is funded no earlier than the Business Day immediately prior to the
date of any payroll disbursements and in an amount not exceeding the same,
(b) petty cash accounts and amounts on deposit which do not exceed $200,000 in
the aggregate at any one time, (c) withholding and other tax, employee benefit
plan, client custodial, escrow and fiduciary accounts, (d) accounts subject to
Liens in accordance with Section 6.2(o) and (e) accounts with IberiaBank serving
as cash collateral for the Credit Parties’ purchasing card program (such
excluded accounts, “Excluded Accounts”) as of and after the Closing Date;
provided, it is agreed and understood that the Credit Parties shall have until
the date that is sixty (60) days following the Closing Date, the Amendment No. 1
Effective Date or the closing date of any Permitted Acquisition, as applicable
(or such later date as may be agreed to by Administrative Agent in its sole
discretion), to comply with the provisions of this Section 6.18 with regard to
any such accounts (other than Excluded Accounts) of the Credit Parties existing
on the Closing Date or Amendment No. 1 Effective Date, as applicable, or
acquired in connection with any Permitted Acquisition.

6.19. Amendments to Organizational Agreements and Material Contracts.¶ No Credit
Party shall (a) amend or permit any amendments to any Credit Party’s
Organizational Documents; or (b) amend or permit any amendments to, or terminate
or waive any provision of, any Material Contract if such amendment, termination,
or waiver would be materially adverse to Administrative Agent or the Lenders.

6.20. Prepayments of Subordinated Indebtedness.¶ No Credit Party shall, nor
shall it permit any of its Affiliates to, directly or indirectly, purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Subordinated Indebtedness prior to its
scheduled maturity, other than Restricted Payments permitted pursuant to
Section 6.5(iii).

6.21. Minimum Liquidity Covenant.¶ Borrower shall not permit Consolidated
Liquidity to be less than $15,000,000 as of the last day of each Fiscal Quarter
ending prior to the Term Loan Maturity Date.

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations.¶ Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2. Contribution by Guarantors.¶ All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution

 

61



--------------------------------------------------------------------------------

Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.

7.3. Payment by Guarantors.¶ Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute.¶ Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower,

 

62



--------------------------------------------------------------------------------

and a separate action or actions may be brought and prosecuted against such
Guarantor whether or not any action is brought against Borrower or any of such
other guarantors and whether or not Borrower is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Interest Rate Agreement and Currency Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents or Interest Rate Agreements and Currency Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or any
Interest Rate Agreement or Currency Agreement, at law, in equity or otherwise)
with respect to the Guaranteed Obligations or any agreement relating thereto, or
with respect to any other guaranty of or security for the payment of the
Guaranteed Obligations; (ii) any rescission, waiver, amendment or modification
of, or any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) hereof, any of the other Credit
Documents, any of the Interest Rate Agreements or Currency Agreements or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, such Interest Rate
Agreement or Currency Agreement or any agreement relating to such other guaranty
or

 

63



--------------------------------------------------------------------------------

security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents or any of the Interest Rate
Agreements or Currency Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5. Waivers by Guarantors.¶ Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any deposit account or credit on the books of any
Beneficiary in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to gross negligence, willful misconduct or bad faith; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Interest Rate Agreements or Currency Agreements or any agreement
or instrument related thereto, notices of any renewal, extension or modification
of the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

7.6. Guarantors’ Rights of Subrogation, Contribution, etc.¶ Until the Facility
Termination Date, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including without limitation
(a) any right of subrogation, reimbursement or indemnification that such

 

64



--------------------------------------------------------------------------------

Guarantor now has or may hereafter have against Borrower with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Facility Termination Date, each Guarantor shall withhold exercise of
any right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
prior to the Facility Termination Date, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

7.7. Subordination of Other Obligations.¶ Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8. Continuing Guaranty.¶ This Guaranty is a continuing guaranty and shall
remain in effect until the Facility Termination Date. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

7.9. Authority of Guarantors or Borrower.¶ It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10. Financial Condition of Borrower.¶ Any Credit Extension may be made to
Borrower or continued from time to time, and any Interest Rate Agreements or
Currency Agreements may be entered into from time to time, in each case without
notice to or authorization from any Guarantor regardless of the financial or
other condition of Borrower at the time of any such grant or continuation or at
the time such Interest Rate Agreement or Currency Agreement is entered into, as
the case may be. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Interest Rate Agreements and Currency Agreements, and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrower and of all circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now
known or hereafter known by any Beneficiary.

 

65



--------------------------------------------------------------------------------

7.11. Bankruptcy, etc.¶

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Required Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor.¶ If all of the Capital Stock
of any Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default.¶ If any one or more of the following conditions or
events shall occur (each an “Event of Default”):

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) the
principal of and premium, if any, on the Term Loan whether at stated maturity,
by acceleration or otherwise; (ii) when due any installment of principal of the
Term Loan, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (iii) within three (3) Business Days after the same shall become
due, any interest on the Term Loan or any fee or any other amount due hereunder.

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one

 

66



--------------------------------------------------------------------------------

or more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a)) in an individual principal amount of $1,500,0002,500,000 or more
or with an aggregate principal amount of $3,500,000 or5,000,000 or more, in each
case beyond any applicable grace or cure period, if any, provided therefor; or
(ii) breach or default by any Credit Party or any of their respective
Subsidiaries with respect to any other material term of (1) one or more items of
Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above, or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond any
applicable grace or cure period, if any, provided therefor, if the effect of
such breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.3, Section 5.1(b), (c),
(d), (f) or (i), Section 5.2, Section 5.5, Section 5.6, Section 5.7,
Section 5.10, Section 5.11, Section 5.15 or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) an officer of such Credit Party becoming
aware of such default, or (ii) receipt by Borrower of notice from Administrative
Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Parent or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Parent or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Parent or any of its Subsidiaries, or over all or a substantial part
of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Parent or any of its Subsidiaries for all or a substantial part of its property;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Parent or any of its
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty days without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Parent or any of its
Subsidiaries shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Parent or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Parent or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as

 

67



--------------------------------------------------------------------------------

such debts become due; or the board of directors (or similar governing body) of
Parent or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
$1,500,0002,500,000 or (ii) in the aggregate at any time an amount in excess of
$3,500,0005,000,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has not
denied coverage) shall be entered or filed against Holdings or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty days (or in any event
later than five days prior to the date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $2,000,0002,500,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest under
Section 430(k) of the Internal Revenue Code or under Section 303(k) of ERISA; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any material portion of the Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any action within its control, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Required
Lenders, upon notice to Borrower by Administrative Agent, (A) the Commitments,
if any, of each Lender having such Commitments shall immediately terminate;
(B) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest on the Term Loan, and (II) all other Obligations;
and (C) Administrative Agent may cause Collateral Agent to enforce any and all
Liens and security interests created pursuant to Collateral Documents.

 

68



--------------------------------------------------------------------------------

SECTION 9. AGENTS

9.1. Appointment of Agents.¶ Luxor Capital is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes Luxor Capital, in such capacity, to act as its
agent in accordance with the terms hereof and the other Credit Documents. Agent
hereby agrees to act upon the express conditions contained herein and the other
Credit Documents, as applicable. The provisions of this Section 9 are solely for
the benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries.

9.2. Powers and Duties.¶ Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

9.3. General Immunity.¶

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Term Loan or
as to the existence or possible existence of any Event of Default or Default or
to make any disclosures with respect to the foregoing. Anything contained herein
to the contrary notwithstanding, Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Term Loan or
the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by or resulting from such Agent’s bad faith, gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order. Each Agent shall be entitled to
refrain from any act or the taking of any action (including the failure to take
an action) in connection herewith or any of the other Credit Documents or from
the exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from Required Lenders (or such other Lenders as may be required
to give such instructions under Section 10.5) and, upon receipt of such
instructions from Required Lenders (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with

 

69



--------------------------------------------------------------------------------

such instructions. Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Holdings and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of Required Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5).

9.4. Agents Entitled to Act as Lender.¶ The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Term Loan, each Agent shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as if it were not performing the duties and functions delegated to it hereunder,
and the term “Lender” shall, unless the context clearly otherwise indicates,
include each Agent in its individual capacity. Any Agent and its Affiliates may
accept deposits from, lend money to, own securities of, and generally engage in
any kind of banking, trust, financial advisory or other business with Holdings
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from Borrower for services
in connection herewith and otherwise without having to account for the same to
Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment.¶

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Closing Date Term Loan or at any time or times thereafter, and no
Agent shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement on the
Closing Date or Amendment No. 1 on the Amendment No. 1 Effective Date, as
applicable, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Credit Document and each other document required to be
approved by any Agent, Required Lenders or Lenders, as applicable on the Closing
Date.

(c) Each Lender (i) represents and warrants that as of the Closing Date and
Amendment No. 1 Effective Date, as applicable, neither such Lender nor its
Affiliates or Related Funds owns or controls, or owns or controls any Person
owning or controlling, any trade debt or Indebtedness of any Credit Party other
than the Obligations or any Capital Stock of any Credit Party and (ii) covenants
and agrees that from and after the Closing Date neither such Lender nor its
Affiliates and Related Funds shall purchase any trade debt or Indebtedness of
any Credit Party other than the Obligations or Capital Stock described in clause
(i) above without the prior written consent of the Administrative Agent.

9.6. Right to Indemnity.¶ Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of each Agent
(each, an “Indemnitee Agent Party”), to the extent that such Indemnitee Agent
Party shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and

 

70



--------------------------------------------------------------------------------

disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Indemnitee Agent Party in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Credit Documents or otherwise in its capacity as such Indemnitee
Agent Party in any way relating to or arising out of this Agreement or the other
Credit Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE AGENT PARTY; provided, no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Indemnitee Agent
Party’s bad faith, gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final, non-appealable order. If any
indemnity furnished to any Indemnitee Agent Party for any purpose shall, in the
opinion of such Indemnitee Agent Party, be insufficient or become impaired, such
Indemnitee Agent Party may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Indemnitee Agent Party against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s Pro Rata Share thereof; and provided further, this sentence
shall not be deemed to require any Lender to indemnify any Indemnitee Agent
Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.

9.7. Successor Administrative Agent and Collateral Agent.¶

(a) Administrative Agent and Collateral Agent may resign at any time by giving
thirty days’ prior written notice thereof to Lenders and Borrower. Upon any such
notice of resignation, Required Lenders shall have the right, upon 15 days’
prior written consent of the Borrower (such consent not to be (a) unreasonably
withheld, conditioned or delayed or (b) required if an Event of Default has
occurred and is continuing), to appoint a successor Administrative Agent and
Collateral Agent. Upon the acceptance of any appointment as Administrative Agent
and Collateral Agent hereunder by a successor Administrative Agent and
Collateral Agent, that successor Administrative Agent and Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and Collateral Agent and the
retiring Administrative Agent and Collateral Agent shall promptly (i) transfer
to such successor Administrative Agent and Collateral Agent all sums, Securities
and other items of Collateral held under the Collateral Documents, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent and Collateral
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent and Collateral Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent and
Collateral Agent of the security interests created under the Collateral
Documents, whereupon such retiring Administrative Agent and Collateral Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s and Collateral Agent’s resignation hereunder as
Administrative Agent and Collateral Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent and Collateral Agent hereunder.

(b) Notwithstanding anything herein to the contrary, Administrative Agent and
Collateral Agent may assign their rights and duties as Administrative Agent and
Collateral Agent hereunder to an Affiliate of Luxor without the prior written
consent of, or prior written notice to, Borrower or the Lenders; provided that
Borrower and the Lenders may deem and treat such assigning Administrative Agent
and Collateral Agent as the Administrative Agent and Collateral Agent for all
purposes hereof, unless and until such assigning Administrative Agent or
Collateral Agent, as the case may be, provides written notice to Borrower and
the Lenders of such assignment. Upon such assignment such Affiliate shall
succeed to and become vested with all rights, powers, privileges and duties as
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents.

 

71



--------------------------------------------------------------------------------

9.8. Collateral Documents and Guaranty.¶

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Lenders, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents.

(b) Release of Collateral or Guarantors. Each Secured Party hereby consents to
the release and hereby directs the Administrative Agent and Collateral Agent, as
applicable, to release (or, in the case of clause (b)(ii) below, release or
subordinate) the following:

(i) any Subsidiary of Borrower from its guaranty of any Obligation if all of the
Capital Stock of such Subsidiary owned by any Credit Party is sold or
transferred in a transaction permitted under the Credit Documents (including
pursuant to a waiver or consent), to the extent that, after giving effect to
such transaction, such Subsidiary would not be required to guaranty any
Obligations pursuant to Section 5.10; and

(ii) any Lien held by Collateral Agent for the benefit of the Secured Parties
against (x) any Collateral that is sold, transferred, conveyed or otherwise
disposed of by a Credit Party in a transaction permitted by the Credit Documents
(including pursuant to a valid waiver or consent), to the extent all Liens
required to be granted in such Collateral pursuant to Section 5.10, Section 5.11
or Section 5.13 after giving effect to such transaction have been granted,
(y) any property or asset subject to a Lien permitted hereunder in reliance upon
Section 6.2(m) and (z) all of the Collateral and all Credit Parties, upon
(A) the occurrence of the Facility Termination Date and (B) to the extent
requested by an Agent, receipt by such Agent and the Secured Parties of
liability releases from the Credit Parties each in form and substance reasonably
acceptable to the Administrative Agent.

(c) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by Collateral Agent at such sale.

9.9. Certain ERISA Matters.¶

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that at
least one of the following is and will be true:

 

72



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Term Loan, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loan, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Term Loan, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Term Loan, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Term Loan, the Commitments and this Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Term
Loan, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Credit Document or any documents related hereto or thereto).

SECTION 10. MISCELLANEOUS

10.1. Notices.¶ Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to a Credit Party,
Collateral Agent or Administrative Agent, shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, emailed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or email, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent. Any notice given by email shall be considered received on the next
Business Day following the day transmitter

 

73



--------------------------------------------------------------------------------

sends any such notice; provided that any such notice shall not be considered
received to the extent the transmitter receives any confirmation that the email
was not delivered to or received by the recipient.

10.2. Expenses.¶ The Borrower shall pay (a) all reasonable and documented out of
pocket expenses incurred by the Agents and their Affiliates (including the
reasonable and documented fees, out-of-pocket charges and disbursements of one
primary outside legal counsel for the Agents and, if necessary or appropriate,
one local counsel in each relevant jurisdiction and one regulatory counsel if
reasonably required), in connection with the syndication of the Term Loans and
Commitments, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Credit Documents (including,
without limitation, the reasonable out-of-pocket costs and expenses of the
Agents’ and their Affiliates’ due diligence investigation), or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (b) all
out of pocket expenses incurred by the Agents or any Lender (including the fees,
charges and disbursements of one primary outside counsel for the Agents, one
primary outside counsel to the Lenders (and, in the case of a conflict of
interest, additional counsels, as appropriate) and if necessary or appropriate,
of any special counsel and one local counsel in each relevant jurisdiction (and
in the case of a conflict of interest, additional counsels as appropriate) and
one regulatory counsel if reasonably required) in connection with the
enforcement, collection or protection of their rights (A) in connection with
this Agreement and the other Credit Documents, including their rights under this
Section, or (B) in connection with the Term Loans issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans. Notwithstanding the foregoing, all
expenses incurred by the Agents and their Affiliates in connection with the
Transactions shall only be reimbursable by the Borrower up to the cap set forth
in respect thereof as set forth in the Commitment Letter.

10.3. Indemnity.¶

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of each Agent and
each Lender (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from (i) the bad faith, gross negligence,
willful misconduct or material breach of this Agreement by any Indemnitee, as
determined by a court of competent jurisdiction in a final, non-appealable
order, of that Indemnitee or (ii) disputes solely among Indemnitees not
involving any act or omission of any Credit Party or any of their respective
Subsidiaries (other than a dispute against any Agent in their capacities as
such). To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this Section 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, the applicable Credit
Party shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them. This Section 10.3(a) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, or other liabilities arising from any non-Tax claim.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against Lenders, Agents and their
respective Affiliates, directors, employees, attorneys or agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract,

 

74



--------------------------------------------------------------------------------

tort or duty imposed by any applicable legal requirement) arising out of, in
connection with, as a result of, or in any way related to, this Agreement or any
Credit Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
the Term Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Holdings and Borrower hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

10.4. Set Off.¶ In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its respective Affiliates each of is hereby authorized by each Credit Party at
any time or from time to time subject to the consent of Administrative Agent
(such consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived, to set-off and to appropriate and to apply
any and all deposits (general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts (in whatever currency)) and any other Indebtedness at any time held or
owing by such Lender to or for the credit or the account of any Credit Party (in
whatever currency) against and on account of the obligations and liabilities of
any Credit Party to such Lender, the participations under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto and participations with any other Credit Document, irrespective
of whether or not (a) such Lender shall have made any demand hereunder, (b) the
principal of or the interest on the Term Loan or any other amounts due hereunder
shall have become due and payable pursuant to Section 2 and although such
obligations and liabilities, or any of them, may be contingent or unmatured or
(c) such obligation or liability is owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligation or such
Indebtedness.

10.5. Amendments and Waivers.¶

(a) Required Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of Administrative Agent
and the Required Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be affected thereby, no amendment, modification, termination, or consent
shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of the Term Loan or any Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) reduce the rate of interest on the Term Loan (other than any waiver of any
increase in the interest rate applicable to the Term Loan pursuant to
Section 2.6) or any fee payable hereunder;

(iv) extend the time for payment of any such interest or fees;

(v) reduce the principal amount of the Term Loan;

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c);

 

75



--------------------------------------------------------------------------------

(vii) amend the definition of “Required Lenders” or “Pro Rata Share”; provided,
with the consent of Administrative Agent and the Required Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Required Lenders” or “Pro Rata Share” on substantially the same basis as the
Closing Date Term Loan CommitmentsCommitment and the Closing Date Term Loan are
included on the Closing Date;

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall amend, modify, terminate or waive any provision of
Section 9 as the same applies to any Agent, or any other provision hereof as the
same applies to the rights or obligations of any Agent, in each case without the
consent of such Agent.

(d) Corrections; Liens. Notwithstanding anything to the contrary contained in
this Section 10.5, Agent and Borrower may amend or modify this Agreement and any
other Credit Document to (i) cure any ambiguity, omission, defect or
inconsistency therein and (ii) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional Property for the benefit of the
Secured Parties or join additional Persons as Credit Parties.

(e) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6. Successors and Assigns; Participations.¶

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, Indemnitee Agent Parties under
Section 9.6, Indemnitees under Section 10.3, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Term Loan listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Term Loan shall be
effective, in each case, unless and until an Assignment Agreement effecting the
assignment or transfer thereof shall have been delivered to and accepted by
Administrative Agent and recorded in the Register as provided in
Section 10.6(e). Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Term Loan shall be owed to the Lender listed in the
Register as the owner

 

76



--------------------------------------------------------------------------------

thereof, and any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is listed in the
Register as a Lender shall be conclusive and binding on any subsequent holder,
assignee or transferee of the corresponding Commitments or Term Loan.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Term Loan owing to it or other Obligations (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of the Term Loan and any related Commitments):

(i) to any Person meeting the criteria of clause (a) of the definition of the
term “Eligible Assignee” upon the giving of notice to Administrative Agent and
the Borrower; and

(ii) to any Person meeting the criteria of clause (b) or clause (c) of the
definition of the term “Eligible Assignee” with the consent of Administrative
Agent; provided, each such assignment pursuant to this Section 10.6(c)(ii) shall
be in an aggregate amount of not less than $1,000,000 (or such lesser amount as
may be agreed to by Borrower and Administrative Agent or as shall constitute the
aggregate amount of the Term Loan of the assigning Lender) with respect to the
assignment of the Term Loan; provided, further, that the consent of Borrower
(such consent not to be unreasonably withheld, conditioned or delayed) shall be
required for any assignment pursuant to this Section 10.6(c)(ii) unless an Event
of Default shall have occurred and be continuing at the time of any such
assignment; provided, further, that Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to
Administrative Agent within ten (10) Business Days after having received notice
thereof.

(d) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to
Section 2.14(c) or 2.14(d).

(e) Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to Borrower and shall maintain a copy of such
Assignment Agreement.

(f) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and deliveringof this Agreement, Amendment
No. 1 or an Assignment Agreement, as the case may be, represents and warrants as
of the Closing Date, Amendment No. 1 Effective Date or as of the applicable
Effective Date (as defined in the applicable Assignment Agreement), as the case
may be, that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Term Loan, as the case may be; (iii) it will make or
invest in, as the case may be, its Commitments or Term Loan for its own account
in the ordinary course of its business and without a view to distribution of
such Commitments or Term Loan within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 10.6, the disposition of Term Loan or any
interests therein shall at all times remain within its exclusive control); and
(iv) such Lender does not own or control, or own or control any Person owning or
controlling, any trade debt or Indebtedness of any Credit Party other than the
Obligations or any Capital Stock of any Credit Party.

 

77



--------------------------------------------------------------------------------

(g) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 10.8) and be released from its obligations hereunder (and, in the case
of an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any;
and (iv) if any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon Borrower shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Term Loan of the assignee and/or
the assigning Lender.

(h) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Holdings, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Commitments, Term Loan or in
any other Obligation. The holder of any such participation, other than an
Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except with
respect to any amendment, modification or waiver that would (i) extend the final
scheduled maturity of the Term Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any post
default increase in interest rates) or reduce the principal amount thereof, or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Commitment shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment or Term Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Collateral Documents or all or
substantially all of the Guarantors from the Guaranty (in each case, except as
expressly provided in the Credit Documents) supporting the Term Loan hereunder
in which such participant is participating. Borrower agrees that each
participant shall be entitled to the benefits of Sections 2.13 and 2.14 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (c) of this Section; provided, (i) a participant shall not be
entitled to receive any greater payment under Section 2.13 or 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with Borrower’s prior written consent, and (ii) a
participant that would be a Non-US Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless Borrower is notified of the
participation sold to such participant and such participant agrees, for the
benefit of Borrower, to comply with Section 2.14 as though it were a Lender. To
the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Term Loans under the Credit Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register

 

78



--------------------------------------------------------------------------------

(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans or its other obligations under
any Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
“registered form” within the meaning under Treas. Reg. Section 5f.103-1(c). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its share of the Term Loan, the
other Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including, without limitation, any Federal Reserve
Bank as collateral security pursuant to Regulation A of the Board of Governors
of the Federal Reserve System and any operating circular issued by such Federal
Reserve Bank; provided, no Lender, as between Borrower and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and provided further, in no event shall the applicable Federal
Reserve Bank, pledgee or trustee be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder.

10.7. Independence of Covenants.¶ All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements.¶ All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.13, 2.14, 10.2, 10.3,
10.4, and 10.10 and the agreements of Lenders set forth in Sections 2.12, 9.3(b)
and 9.6 shall survive the payment of the Term Loan and the termination hereof.

10.9. No Waiver; Remedies Cumulative.¶ No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Interest Rate Agreements and Currency Agreements.
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

10.10. Marshalling; Payments Set Aside.¶ Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or
Administrative Agent, Collateral Agent or Lenders enforce any security interests
or exercise their rights of setoff, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any

 

79



--------------------------------------------------------------------------------

equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

10.11. Severability.¶ In case any provision in or obligation hereunder or any
Note or other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Actions in Concert.¶ The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any Note or otherwise with
respect to the Obligations without first obtaining the prior written consent of
Agent or Required Lenders (as applicable), it being the intent of Lenders that
any such action to protect or enforce rights under this Agreement and any Note
or otherwise with respect to the Obligations shall be taken in concert and at
the direction or with the consent of Agent or Required Lenders (as applicable).

10.13. Headings.¶ Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW.¶ THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.15. CONSENT TO JURISDICTION.¶ (A) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO ANY CREDIT DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE
UNITED STATES OF AMERICA SITTING IN THE SOUTHERN DISTRICT OF NEW YORK AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER AND EACH OTHER CREDIT PARTY
EXECUTING THIS AGREEMENT HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL LIMIT THE RIGHT OF AGENT
TO COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS OF ANY OTHER
JURISDICTION TO THE EXTENT AGENT DETERMINES THAT SUCH ACTION IS NECESSARY OR
APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER THE CREDIT DOCUMENTS. THE
PARTIES HERETO (AND, TO THE EXTENT SET FORTH IN ANY OTHER CREDIT DOCUMENT, EACH
OTHER CREDIT PARTY) HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.

(B) EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL
LEGAL PROCESS, SUMMONS, NOTICES AND OTHER

 

80



--------------------------------------------------------------------------------

DOCUMENTS AND OTHER SERVICE OF PROCESS OF ANY KIND AND CONSENTS TO SUCH SERVICE
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES WITH RESPECT TO
OR OTHERWISE ARISING OUT OF OR IN CONNECTION WITH ANY CREDIT DOCUMENT BY ANY
MEANS PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, INCLUDING BY THE MAILING
THEREOF (BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF
BORROWER SPECIFIED HEREIN (AND SHALL BE EFFECTIVE WHEN SUCH MAILING SHALL BE
EFFECTIVE, AS PROVIDED THEREIN). EACH CREDIT PARTY AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.

(C) NOTHING CONTAINED IN THIS SECTION 10.15 SHALL AFFECT THE RIGHT OF AGENT OR
ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY CREDIT PARTY IN ANY OTHER JURISDICTION.

10.16. WAIVER OF JURY TRIAL.¶ EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality.¶ Each Lender shall maintain the confidentiality of all
Confidential Information in accordance with such Lender’s customary procedures
for handling confidential information of such nature, it being understood and
agreed by Borrower that, in any event, a Lender may make (i) disclosures of such
Confidential Information to Affiliates of such Lender and to their agents and
advisors (and to other persons authorized by a Lender or Agent to organize,
present or disseminate such Confidential Information in connection with
disclosures otherwise made in accordance with this Section 10.17; provided that
such persons are advised of and agreed to be bound by this Section 10.17) on a
“need to know” basis solely in connection with the transactions contemplated
hereby and who are informed of the confidential

 

81



--------------------------------------------------------------------------------

nature of such Confidential Information and are or have been advised of the
obligation to keep such Confidential Information confidential, (ii) disclosures
of such Confidential Information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of the Term
Loan or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Interest Rate
Agreements and Currency Agreements (provided, such counterparties and advisors
are advised of and agree to be bound by the provisions of this Section 10.17),
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any Confidential Information relating to the Credit Parties
received by it from any of the Agents or any Lender, (iv) disclosure to any
Lender’s financing sources, provided that prior to any disclosure, such
financing source is informed of the confidential nature of the Confidential
Information and agrees to be bound by this Section 10.17, and (v) disclosures
required or requested by any Governmental Authority or representative thereof or
by the NAIC or pursuant to legal or judicial process or other legal proceeding;
provided, unless specifically prohibited by applicable law or court order, each
Lender shall make reasonable efforts to notify Borrower of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such Governmental Authority) for disclosure of any
such Confidential Information prior to disclosure of such Confidential
Information. For purposes of this Section 10.17, “Confidential Information”
means all information regarding Holdings, Borrower and itstheir Subsidiaries and
their respective businesses other than any such information that is publicly
available to any Lender on a non-confidential basis prior to disclosure by
Holdings, Borrower or any of itstheir Subsidiaries. Notwithstanding anything to
the contrary set forth herein, each party (and each of their respective
employees, representatives or other agents) may disclose to any and all persons,
without limitations of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement and all materials of any kind
(including opinions and other tax analyses) that are provided to any such party
relating to such tax treatment and tax structure. However, any information
relating to the tax treatment or tax structure shall remain subject to the
confidentiality provisions hereof (and the foregoing sentence shall not apply)
to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates’ directors and
employees to comply with applicable securities laws. For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates. Notwithstanding the foregoing, on or after the Closing Date,
Administrative Agent may, at its own expense issue news releases and publish
“tombstone” advertisements and other announcements relating to this transaction
in newspapers, trade journals and other appropriate media (which may include use
of logos of one or more of the Credit Parties)(collectively, “Trade
Announcements”). No Credit Party shall issue any Trade Announcement except
(i) disclosures required by applicable law, regulation, legal process or the
rules of the Securities and Exchange Commission or (ii) with the prior approval
of Administrative Agent, which such approval shall not be unreasonably withheld,
conditioned or delayed.

10.18. Usury Savings Clause.¶ Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Term Loan made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Term Loan made hereunder is repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, Borrower shall pay to

 

82



--------------------------------------------------------------------------------

Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Borrower to conform strictly to
any applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Term Loan made hereunder or be refunded to Borrower. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.

10.19. Counterparts.¶ This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic mail as
a “.pdf” or “.tif” attachment shall be as effective as delivery of a manually
executed counterpart hereof.

10.20. Effectiveness.¶ This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Borrower
and Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

10.21. Patriot Act.¶ Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA Patriot Act, it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Borrower in accordance with the USA Patriot
Act.

10.22. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.¶
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

83



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank]

 

84



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

 

Lender

   Closing Date Term Loan
Commitment      Pro
Rata Share  

Luxor Capital, LLC

   $ 25,000,000.00        100.0 %    

 

 

    

 

 

 

Total

   $ 25,000,000.00        100 %    

 

 

    

 

 

 

 

Lender

   Amendment No. 1 Term Loan
Commitment      Pro
Rata Share  

Luxor Capital, LLC

   $ 42,080,000.00        100.0 %    

 

 

    

 

 

 

Total

   $ 42,080,000.00        100 %    

 

 

    

 

 

 

 

APPENDIX A-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

If to any Credit Party:

1510 West Loop South

Houston, Texas 77027

Attention: General Counsel

and

Waitr Inc.

844 Ryan Street, Suite 300

Lake Charles, LA 70601

Attention: Chief Executive Officer

in each case, with a copy to:

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Joel Rubinstein

and

Cara Stone, LLP

650 Poydras Street, Suite 1130

New Orleans, LA 70130

Attention: Mark Graffagnini

 

APPENDIX B-1



--------------------------------------------------------------------------------

LUXOR CAPITAL GROUP, LP

as Administrative Agent, Collateral Agent and

Lead Arranger

Luxor Capital Group, LP

1114 Avenue of the Americas, 28th Floor

New York, New York 10036

Attention: Legal

Telecopier: (212) 763-8001

in each case, with a copy to:

Sidley Austin LLP

2021 McKinney Avenue

Suite 2000

Dallas, Texas 75201

Attention: Christopher Gleason

 

APPENDIX B-2